Exhibit 10.2

 

[image_013.gif] 

[image_014.gif]

 

 

 



   

 

 



銀行授信綜合額度契約暨總約定書

(General Agreement for Omnibus Credit Lines)

 



立約定書人(以下簡稱立約人)，向中國信託商業銀行股份有限公司(包括總行及所屬各分支機構，以下簡稱貴行)
申請辦理授信業務，並締結授信綜合額度總約定書(以下稱本契約)，授信綜合額度(不含聯貸案) 共計：



 

n 新臺幣叁億貳仟萬元整或等值之外幣                                   

 



□                               

 

(以下稱本授信，含各單項綜合額度)，以供立約人向 貴行辦理授信時之使用，除與 貴行另訂有約定書及依各 種授信用途對
貴行出立各項書類憑證文件外，特訂定本契約，立約人對 貴行之一切往來以資綜括適用，其各 項條款如下：

 

The undersigned (the “Customer”), hereby applies for an omnibus credit line with
CTBC Bank Co., Ltd. (including its head office and branches, hereinafter
referred to as the “Bank”) and agrees to the terms and conditions of this
General Agreement for Omnibus Credit Lines (this “Agreement”) with the following
total omnibus credit line (exclusive of the credit lines extended under and
pursuant to any and all syndicated loans):

 

nNT$Three Hundred and Twenty Million Dollars Only or its equivalent amount in
foreign currency

 

 

o                                            Only

 

(hereinafter referred to as the “Omnibus Credit Line” or the “Facility”, which
is applicable to the total aggregate of all individual credit lines), to be
provided for the use by the Customer in its application for any loan from the
Bank under this Omnibus Credit Line. Unless otherwise agreed between the
Customer and the Bank in a separate agreement or otherwise set forth in any
documents, certificates, instruments, or materials submitted by the Customer to
the Bank for the purpose of obtaining a credit line, this Agreement is
applicable to all transactions undertaken between the Customer and the Bank,
with the following terms and conditions:

甲：通用條款 (A：Common Provisions)

第一條 本授信綜合額度，為 貴行對立約人於約定授信用途內各項授信之最高額度。在綜合額度內， 貴行得依各別授信用途
另訂單項額度，載明於本契約各相關部份，為各該授信項目之最高額度。各單項授信額度之總計，得超過綜合額度，但
立約人實際動用時，倘擬動用之金額與已動用之授信本金餘額合計，已超過綜合額度者，雖未超過該擬動用之單項額度，
仍應受綜合額度之限制，不得越限動用，惟在綜合額度及各單項額度內，立約人得循環使用。

額度動用涉及外幣者，其單項及綜合額度之計算，概依動用時 貴行所訂匯率折算之。如因匯率變動致使 貴行在本契
約下動撥或墊款金額超過本授信綜合額度之最高額度或各單項額度時，其超過部份仍由立約人連帶負責償還。

Article 1. This Omnibus Credit Line sets forth the maximum amount of the credit
line extended by the Bank to the Customer for the agreed-upon purposes under
each separate extension of credit lines. Within the amount allocated under this
Omnibus Credit Line, the Bank may establish individual credit lines for
individual credit purposes subject to the individual maximum credit limits, as
set forth in the relevant portions of this Agreement. The aggregate sum of these
individual credit lines is permitted to exceed the Omnibus Credit Line; however,
at each actual drawdown, if the amount that has already been drawn by the
Customer previously, together with the amount being drawn at the time, exceeds
the Omnibus Credit Line, then notwithstanding that the amount being drawn at the
time does not exceed its individual credit line, the total amount that can be
drawn by the Customer will be subject to the limitations set forth by the
Omnibus Credit Line; except that within the limitations set forth by the Omnibus
Credit Line and the applicable individual credit line, the Customer may use
those credit lines as a line of revolving credit.

If the amounts drawn involve foreign currency, the calculation of the Omnibus
Credit Line and individual credit line will be based on the prevailing exchange
rates set forth by the Bank at the time of that drawdown. If a fluctuation in
the exchange rate causes the amount disbursed or advanced by the Bank to exceed
the Omnibus Credit Line or individual credit line set forth in this Agreement,
the Customer shall be jointly and severally liable to repay the excess portion. 

第二條 貴行如認為立約人對本授信之運用不當，或信用不佳，或要求立約人提供擔保而未能提供，或因 貴行其他業務上需要

時，即得隨時停止立約人對本授信之動用，或減少本授信各項額度。如因涉及第三人致發生任何糾葛責任或支出時，均
由立約人完全負責處理，貴行因此受有任何損害，亦由立約人立即完全負責賠償。

Article 2. In its sole discretion, if the Bank determines that the Customer’s
use of proceeds is improper, the Customer suffers a decline in its credit
standing, the Customer fails to provide collateral as requested, or as otherwise
required by any operational need of the Bank, the Bank may, from time to time,
terminate the drawdown by the Customer, or decrease any of the credit lines
extended hereunder. If any controversy or dispute with a third party arises as a
result thereof, the Customer shall be fully liable for any and all costs,
expenses, losses and damages and fully compensate and indemnify the Bank for any
and all such losses and damages thereof.

第三條 立約人依各種授信用途對 貴行出立借據、簽發票據、信用狀、訂單或背書交付票據等各項書類憑證文件所產生之債務，

其償還責任，除法律另有規定外，均至本授信項下各該債務全部清償後方告免除。

立約人對前項債務金額，如有疑義，願即以 貴行帳卡、帳簿、傳票、電腦製作之資料、其他憑證、往來文件或其影本、 縮影本等所載者為準。

 

 

 



 1 

 

 

Article 3. Unless otherwise required by the law, none of the repayment
obligations of any indebtedness arising from any, IOUs, drafts, notes,
promissory notes, bills of exchange, cheques, negotiable instruments, letters of
credit, purchase orders, endorsed negotiable instruments, or other documents or
instruments provided by the Customer to the Bank for the purpose of drawing on a
credit line will be satisfied and discharged until all indebtedness drawn under
this Agreement is satisfied and discharged.

If the Customer has any questions regarding the amount of the indebtedness, the
Customer agrees that such amount shall be confirmed in accordance with the
Bank’s account cards, account books, account ledgers, vouchers,
computer-produced information, other documents, certificates, correspondences or
photocopies of the same.

第四條 本授信之擔保，其內容、設定、解除、擔保債權範圍及行使物權之方法等，除本契約已約定者外，概另依有關法令及約 定辦理。

Article 4. Except as otherwise set forth herein, the contents, creation,
discharge, scope and any other rights over the collateral provided hereunder
will be handled in accordance with the applicable laws and agreements.

第五條 本契約自簽訂之日起生效，但 貴行已先予撥款，或出具保證書，或為其他授信行為時，得溯及自該條件完成時生效。

立約人申請續約經 貴行核准者，在新約未簽妥前，本契約仍繼續有效。

Article 5. This Agreement becomes effective on the date of its execution; except
that, if, prior to that date, the Bank has disbursed or advanced any funds,
issued any letters of guarantee, or extended any facilities, the terms and
conditions contained herein will be retroactively effective as of the date of
those actions.

Notwithstanding that the Bank has approved any request for renewal of this
Agreement by the Customer, prior to the execution of that new or renewed
agreement, the terms and conditions of this Agreement remains in full force and
effect.

第六條 立約人對 貴行另立之約定書及各項書類憑證文件為本契約之一部份，除本契約有特別約定者，優先適用本契約外，與 本契約有同一之效力。

立約人對於現在及將來之政府法令，以及 貴行、銀行公會及金融業務主管機關所訂現在及將來之一切規章均願切實遵

守。

Article 6. Except those that are otherwise set forth herein to take precedent,
all agreements, instruments, documents, or materials by or between the Customer
and the Bank are incorporated herein as an integral part hereof and has the same
effect as this Agreement.

The Customer agrees to abide by all current and future laws and regulations, as
well as any other current or future policies, guidelines or regulations set
forth by the Bank, the relevant bankers’ association, and the relevant authority
of financial operations.

第七條 立約人因本契約所發生債之關係，其法律行為之成立要件、方式及效力等，除另有約定適用 法律外，均 適用中華民國法律。

本契約以 貴行所在地為履行地，若因本契約涉訟時，除法律有專屬管轄之特別規定，應從其規定外，立約人合意以 貴

行總行或 分行所在地之地方法院或臺灣臺北地方法院或立約人財產所在地為第一審管轄法院。

Article 7. The indebtedness created hereunder, unless the parties otherwise
agree to use law as the governing law with respect to, and applied to the
essential of establishment, method and validity hereof, is governed by the laws
of the Republic of China.

The place of performance of this Agreement is the location of the Bank. For any
and all litigations concerning dispute or controversy arising from or in
connection with this agreement, except for matters subject to exclusive
jurisdiction being given to specific court in applicable laws, the Parties agree
that the district court of law in the jurisdiction where the Bank’s Head Office
or its Branch is located, or the Customer’s property is in existence, or Taipei
District Court, Taiwan shall be the court of first instance.

第八條 本總約定書、授信所使用之申請書、文件及與擔保有關之文件，得以中文及英文做成，但中文與英文之內容不一致時，

以中文為準。

Article 8. This Agreement, its application form, all documents, instruments, and
materials used to obtain credit lines, and all collateral related documents and
instruments are executed in both Chinese and English. If there is any conflict
or discrepancy between the Chinese and English versions hereof and thereof, the
Chinese version will prevail.

第九條（金融控股公司及其子公司資料運用條款）

1.立約人瞭解並同意 貴行、貴行所屬之金融控股公司及其依金融控股公司法規定所控制之子公司，於其營業目的或其
他法令許可範圍內，對立約人之個人資料為蒐集、處理或國際傳遞及利用（包括行政研究、宣傳推廣、寄送消費資訊… 等）。

2.立約人並同意 貴行、貴行所屬金融控股公司及其依金融控股公司法規定所控制之子公司，得將立約人與其往來交易
及作業，委由第三人處理，並同意得將第一項所列立約人之各項資料，揭露予 貴行、貴行所屬金融控股公司及其依 金融控股公司法規定所控制之子公司所委任處理事務之第三人。

3.金融控股公司及其子公司之資料運用，其各項資料之內容及範圍如下： (1) 基本資料：包括姓名及地址。

(2) 其他基本資料：包括出生年月日、身分證統一編號、電話等資料。

(3) 帳務資料：包括帳戶號碼或類似功能號碼、信用卡帳號、存款帳號、交易帳戶號碼、存借款及其他往來交易資料 及財務情況等資料。

(4) 信用資料：包括退票記錄、註銷記錄、拒絕往來記錄及業務經營狀況等資料。

(5) 投資資料：包括投資或出售投資之標的、金額及時間等資料。

(6) 保險資料：包括投保保險種類、年期、保額、繳費方式、理賠狀況及拒保記錄等相關資料。

 

 

 



 2 

 

 

Article 9. (Provisions for Information Sharing between a Financial Holding
Company and its Subsidiaries)

1.The Customer understands and agrees that the Bank, the financial holding
company that the Bank is a part of, and the subsidiaries controlled by that
financial holding company, as determined by the provisions of the Financial
Holding Company Act, may, in accordance with their business objectives and as
permitted by the law, collect, process, transmit internationally, and use
(including for the purposes of administrative research, promotion, or
distribution of consumer reports, etc.) the Customer’s personal information.



2.The Customer also agrees that the Bank, the financial holding company that the
Bank is a part of, or the subsidiaries controlled by that financial holding
company, as determined by the provisions of the Financial Holding Company Act,
may designate a third party to process that information. The Customer further
consents and agrees to any and all disclosure of the information set forth in
the item 1 of this Article to that third party designated by the Bank, the
financial holding company that the Bank is a part of, or the subsidiaries
controlled by that financial holding company, as determined by the provisions of
the Financial Holding Company Act.

3.The contents and scope of the information sharing between a financial holding
company and its subsidiaries are as follows:

(1)Basic Information: including name and address.

(2)Other Basic Information: including, without limitation, date of birth,
identification number, contact telephone number.

(3)Account Information: including, without limitation, account numbers or other
numbers of comparable function, credit card numbers, savings account numbers,
trading account numbers, savings and loan amounts, and other trading
information, and financial statements.

(4)Credit Information: including, without limitation, records of dishonored
checks, cancellation records, rejection records, and other operational
information.

(5)Investment Information: including, without limitation, objectives, amounts,
timing, of investments and sales of investments information.

(6)Insurance Information: including, without limitation, insurance types,
periods, insured amounts, premium payment methods, claims processing, records of
refusals to insure, and other information.

第十條（防制洗錢及打擊資助恐怖主義）

貴行為防制洗錢及打擊資助恐怖主義之目的，立約人同意 貴行得依「洗錢防制法」、「銀行業防制洗錢及打擊資助恐怖
主義注意事項」及「銀行業防制洗錢及打擊資助恐怖主義注意事項範本」之規定，進行以下措施：

1.貴行於發現立約人為受經濟制裁、外國政府或國際洗錢防制組織認定或追查之恐怖分子或團體者之時，得逕行暫時停

止本約定書所載之各項交易與業務關係而無須另通知立約人； 貴行並得終止本約定書下之各項服務約定條款，惟 貴行須於發生終止效力60天（含）前書面通知立約人。

2.貴行於定期審查立約人身份作業或認為必要時 (包括但不限於：懷疑客戶涉及非法活動、疑似洗錢、資助恐怖主義活
動、或媒體報導涉及違法之特殊案件等)，得要求立約人於接獲 貴行通知後60天（含）內提供審查所需之必要個人
或公司資料、或對交易性質與目的或資金來源進行說明，立約人逾期仍不履行者， 貴行得以書面終止本約定書下之 各項服務約定條款，並於終止之書面通知到達時發生效力。

Article 10. (Anti-Money Laundering and Countering Terrorism Financing)

For the purpose of anti-money laundering and countering terrorism financing, the
Customer agrees that the Bank may take the following actions by following the
“Money Laundering Control Act”, “Directions Governing Anti-Money Laundering and
Countering Terrorism Financing of Banking Sector” and “Template for the
Directions Governing Anti-Money Laundering and Countering Terrorism Financing of
Banking Sector”:

1.In the event that the Customer is under economic sanctions, or recognized as
terrorist by foreign government or anti-money laundering organizations, the Bank
may unilaterally suspend any or all of the transactions or businesses covered in
this Agreement without any prior notice being given to the Customer; or the Bank
may terminate any or all of the provisions regarding to the services covered in
this Agreement by giving a 60 days prior written notice to the Customer.

2.The Customer is required to supply to the Bank personal or corporate data, the
nature or purpose of the transaction or the funding source within 60 days after
receiving the Bank’s notice when the Bank is on the process of periodic review
or if the Bank deems necessary (including, without limitation, that the Customer
is suspected to infringe any applicable laws, do money laundering, involve
terrorist financing, or involve in illegal cases reported by the media). Failure
to supply such data and/or information may result in the Bank to terminate any
or all of the provisions regarding to the services covered in this Agreement by
giving a written notice to the Customer. The notice to terminate this Agreement
shall take effect upon arrival.

乙：一般條款 (B：General Provisions)

第一條（債務範圍）

本契約所稱債務或一切債務，係指立約人對 貴行所負之借款、墊款、承兌、票據、保證、委任保證、透支、貼現、買
入光票、開發信用狀、進出口押匯、進出口外匯業務、應收帳款融資契約、衍生性金融商品交易契約、信用卡契約、特
約商店契約及其他一切基於與貴行為業務往來之基礎法律關係所發生之債務，並包括其利息、遲延利息、違約金、手續 費、損害賠償及其他有關費用。 

Article 1.(Scope of Indebtedness)

All indebtedness, whether set forth herein or elsewhere, means all indebtedness
arising from loans, advances, acceptance, note payments, guarantee, bank
guarantee, overdraft, discount, purchase of clean bills, issuance of letters of
credit, import and export negotiation, import and export foreign exchange
business, account receivables financing agreement, financial derivatives trading
agreement, credit card agreement, merchant agreement, and all other indebtedness
arising from business dealings with the Bank, including interest, default
interest, penalties, processing fees, indemnity for damages and other relevant
expenses.

第二條（連帶債務）

立約人與其他債務人共同出具約據或發票向 貴行連帶借款時，縱 貴行僅對共同出具約據或發票之其他債務人撥款給
付，即視同已對立約人撥款給付，立約人仍承認為本身債務，並願負連帶清償責任。

對立約人之中其他一人或數人，撥款給付，亦視同已對全體連帶借款人撥款給付，立約人仍承認為本身債務，並願負連

帶清償責任。



 3 

 

 

Article 2.(Joint and Several Liability)

If the Customer, together with any other debtor or debtors, jointly present the
Bank with one or more agreements or invoices for the purpose of drawing a loan,
notwithstanding that the Bank has advanced or disbursed funds only to those
other debtors, it will be deemed as if the Bank disbursed the funds to the
Customer. The Customer shall acknowledge that indebtedness as its own and agrees
to be jointly and severally liable for that indebtedness.

Disbursement of funds to any one or more Customers will be deemed as disbursed
to all Customers jointly and severally. Each Customer acknowledges the
indebtedness as its own and agrees to be jointly and severally liable for that
indebtedness.

第三條（變更事項通知及文書送達）

立約人因名稱、組織、章程內容、印鑑、代表人、代表人權限範圍或其他情事變更者，應即以書面將變更事由通知 貴 行，並向 貴行為變更或註銷留存印鑑之申請，在未經
貴行同意並辦妥變更或註銷印鑑手續前，立約人所留存於 貴 行之印鑑仍繼續有效，與 貴行而為之交易，立約人願負一切責任。

本授信項下所發收之任何償付請求或通知，如以郵件寄交或以專人送達於此等請求單或通知單之收件人或其代表人最後
所通知之地址時，即視同業已充分通知，但收件人或其代理人已遷移該最後通知之地址，或有其他可歸責於收件人或其
代表人之事由致不能對其最後通知之地址送達，且收件人或其代理人均未事先通知貴行時，則上開請求或通知，於 貴
行向收件人或其代理人最後所通知之地址投郵後，經通常之郵遞期間，即視同已送達收件人。

立約人同意 貴行為金融資產證券化之目的，於 貴行對立約人所擁有之債權（或資產）信託與受託機構或讓與特殊目 的公司時，免除貴行通知之義務。

Article 3. (Notification of Modified Items and Document Delivery)

If there is any agreement, amendment, modification or addition to the name,
organization, constituent documents, chop specimen, authorized representative,
representative’s scope of representation, or any other matters, the Customer
shall inform and obtain approval from the Bank for those changes or
cancellations of any chop specimen that is no longer effective but was furnished
to the Bank earlier. Prior to obtaining the approval from the Bank for those
changes and cancellation of the chop specimen, the chop specimen originally
provided to the Bank remains in full force and effective. The Customer shall
take full responsibility and be liable for any transactions undertaken by the
Bank based on any such chop specimen.

If delivered by mail, courier, or personally delivered to the last known address
of the recipient or its representative, any notices or request for repayment or
communication made under or pursuant to a provision contained herein will be
deemed to be duly delivered and received. However, if the recipient or its
representative changes its address, or those notices, requests or communications
cannot be delivered for any reason attributable to the recipient or its
representative, and neither the recipient nor its representative has so notified
the Bank, the aforementioned notices, requests, or communications will then be
deemed to be duly delivered and received once sent by the Bank, via post, to the
last known address of the recipient or its representative and the normal time
required for mail delivery has elapsed.

The Customer agrees to exempt the Bank from any and all notice obligations, if
the Bank entrusts its creditor’s

rights against the Customer (or assets) to a trust or a special purpose company
or vehicle for the purposes of securitizing its financial assets.

第四條（利息）

利率依照個別授信約據訂定當時或授信額度動用確認書或其他相關文件之約定；如未約定者，依債務成立時， 貴行基 準利率加年息 4 [image_136.jpg]計算。

前項利率，貴行得隨其基準利率或約定利率之調整而調整之，並依 貴行公告或通知為準。除另有約定外，利息按月支

付。利息遲延一年且經 貴行催告而不償還者，貴行得將遲延之利息滾入原本。

Article 4. (Interest)

The interest rate will be established according to the individual credit
agreement, or Drawdown Application or other related documents and instruments.
If there is no such agreement, the interest rate will be determined and
established by adding 4% per annum to the Bank’s annual Base Rate at the time of
the creation of that indebtedness.

With respect to the aforementioned interest rate, the Bank may make any
adjustments in conformity with any adjustment in its Base Rate or any
agreed-upon interest rate, and that adjustment will be effective upon the Bank’s
publication or notification. Unless otherwise agreed, any and all interest must
be paid on a monthly basis. If any interest payment is delinquent for one year
and is still unpaid despite the Bank’s warning, the Bank may roll such
delinquent interest over into the principal of the indebtedness.

第五條（加速條款）

立約人對貴行所負一切債務，如有下列情形之一者，除下述第 6 款至第 9 款應由 貴行先行以合理期間為通知或催告
外，貴行得隨時對立約人停止或減少授信金額之給付，或縮短授信期限，或本息視為全部到期：

1.任何一宗債務不依約清償或攤還本金時。

2.依破產法聲請和解、聲請宣告破產、聲請公司重整、經票據交換所公告拒絕往來、停止營業，清理債務時。

3.依約定原負有提供擔保之義務而不提供時。

4.因死亡而其繼承人聲明為限定繼承或拋棄繼承時。

5.因刑事而受沒收主要財產之宣告時。

6.任何一宗債務不依約付息時。

7.擔保物被查封或擔保物滅失、價值減少或不敷擔保債權時。

8.立約人對 貴行所負債務，其實際資金用途與貴行核定用途不符時。

9.受強制執行或假扣押、假處分或其他保全處分，致 貴行有不能受償之虞者。

10.除前述各款外，貴行因有保全債權之必要，經契約具體約定之情事並明示發生加速期限到期（經通知或無須通知） 之效果者。

 

 

 



 4 

 

 

Article 5. (Acceleration)

If any of the following occurs with respect to the indebtedness owed by the
Customer to the Bank, except items (6)

~ (9) in which case the Bank shall give a prior notice or demand with a
reasonable cure period, the Bank in its

discretion may then immediately suspend the credit extension to the Customer, or
reduce the credit line, or shorten the credit extension term , or declare all
principal and interest amounts immediately due and payable:

1.Any failure to repay any principal or indebtedness when due under the specific
Agreement;

2.Any filing for composition, bankruptcy, or reorganization by the applicable
law, or rejection and notification by the Bills Clearing House, ceasing of
business operation, settlement of all indebtedness;



3. Any failure to provide collateral as previously agreed;

4.In the event of the death of an individual Customer, the heir or successor of
the Customer declares a limited inheritance or waives rights to inherit;



5.The Customer’s assets are confiscated as a result of a criminal case or
investigation.



6.Any failure to make any interest payment for any indebtedness;





7.The collateral is attached, lost or destroyed, loses its value, or becomes
insufficient to secure the creditor’s rights;



8.The Customer’s actual use of proceeds deviates from the use approved by the
Bank;



9.Any compulsory execution, provisional seizure, provisional injunction or
precautionary measure resulting in the Bank unable to be secured or repaid; or



10.In addition to the circumstances specified in the above items, the occurrence
of any event specified in any agreement, whereby the Bank, for the purpose of
maintaining its secured creditor’s rights, demands the acceleration of repayment
(whether or not any notification is required.)

第五條之一 立約人同意如發生違反下列任一約款之情事者， 貴行無須通知立約人，即得隨時對立約人停止授信、減少授信

額度、縮短授信期間，及/或主張本息全部到期：

1、為立約人前述授信額度之全部或一部提供保證之人，如具有立約人之董事、監察人或其他有代表權人之身分者，

於其主動辭任或被動解任立約人之董事、監察人或其他有代表權人之職務，或發生重整、破產、清算、死亡、
受監護宣告或受輔助宣告等影響其權利能力或行為能力之情事者，立約人至遲應於該等情事發生之翌日，立即
以電話、傳真或電子郵件方式通知貴行，並於三日內送達相同內容之書面文件予貴行。立約人亦應依貴行之要
求提供第三人同意擔任保證人之保證書等文件，或提供貴行認可之擔保物並完成必要之轉讓、登記程序。

2、為立約人前述授信額度之全部或一部提供保證之人，其係提供定期保證者，於保證期間屆滿前三十日，或其係
提供不定期保證者，於保證人主動終止保證責任時，自貴行通知日起五日內，立約人應依貴行之要求提供原保
證人或第三人同意續（擔）任保證人之保證書等文件，或提供貴行認可之擔保物並完成必要之轉讓、登記程序。

Article 5-1.

The Customer agrees that if the Customer is in breach of any of the following
provision(s), the Bank shall have right to immediately suspend the credit
extension to the Customer, or reduce the credit line, or shorten the credit
extension term , and/or declare all principal and interest amounts immediately
due and payable:

1.The Guarantor who is a member of Board of Directors or Board of Supervisors of
the Customer or any Corporate Legal Representative of the Customer and
guarantees all or any part of said credit line quits or is removed from office
voluntarily or involuntarily; or occurs any of following events: restructure,
bankruptcy, liquidation, death, being declared and put under custody or
assistance, or being declared totally or partially incompetent at law. On the
occurrence of any of afore-mentioned events, the Customer shall at latest before
the end of the immediately next business day inform the Bank via telephone, fax,
or mail of said event forthwith, and notify the Bank in writing of full
particulars of said event in three (3) days. Upon request of the Bank, the
Customer shall provide to the Bank the required documents which show that
qualified party/parties have agreed to take the position and assume the
obligations of P/Note Guarantor, and/or the collateral(s) acceptable to the Bank
have been transferred, registered, or otherwise encumbered in favor of the Bank.

2.If the person who guarantees all or any part of the Customer’s said credit
line has determined to terminate his/her/its guarantee, in case such person’s
guarantee is of definite period, the Customer shall provide to the Bank the
required documents within 30 days prior to the end of the guarantee period, in
case such person’s guarantee is of indefinite period, the Customer shall provide
to the Bank the required documents in 5 days of receipt of the Bank’s
notification, which show that the original Guarantor has agreed to continue or
other qualified party/parties have agreed to take the position and assume the
obligations of P/Note Guarantor, and/or the collateral(s) acceptable to the Bank
have been transferred, registered, or otherwise encumbered in favor of the Bank.

第六條（保證人之更換）

貴行基於具體事實（或 貴行依據本契約一般條款第五條有關喪失期限利益之加速條款規定），認為保證人信用欠佳， 而有更換保證人之必要時，立約人一經
貴行通知，當即照辦。經更換之原保證人，不論係一人或數人，其保證責任， 於新保證人簽妥保證契約，並徵得其他未經更換之原保證人之同意時，應即由
貴行通知免除。但新保證人對換保前 已發生之主債務如約定不負保證責任，則該經更換之原保證人之保證責任，應俟換保前已發生之主債務完全清償，且
換保手續業已辦妥時，方得免除。

Article 6.     (Substitution of Guarantor)

Based on a tangible fact (or due to the occurrence of an event set forth in any
of the acceleration clauses contained in Article 5 of the General Provisions
hereof), if the Bank determines that any guarantor’s credit standing is
deficient and there is a need to substitute or replace one or more guarantors,
immediately upon receiving that notice from the Bank, the Customer shall
substitute or replace that guarantor or guarantors. The original guarantor or
guarantors shall have their guarantee obligations discharged by notice of the
Bank, only after the new guarantor or guarantors enter into that new guarantee
agreement and the permission from any and all remaining original guarantors, who
have not been substituted or replaced. However, if it is agreed that the new
guarantor or guarantors shall not be obligated to the indebtedness incurred by
the Customer prior to their substitution or replacement, the guarantee
obligation of the original guarantor or guarantors will not be discharged until
that indebtedness has been fully repaid, satisfied and discharged and the
relevant substitution or replacement is completed.

 

 



 5 

 

 

 

第七條（未到期債權之抵銷權行使）

立約人於違約情事發生時，不問債權債務之期間如何， 貴行有權將立約人寄存貴行之各種存款及對 貴行之一切債權

（但支票存款尚未終止者除外）期前清償，並將期前清償之款項逕行抵銷立約人對 貴行所負之一切債務。

立約人了解並同意立約人與 貴行簽訂之支票存款往來約定書，係以立約人與 貴行簽訂之任何契據，如產生任何違約 情事，並經
貴行依約主張視為全部到期之權利，為解除條件，一旦解除條件成就，則前述之支票存款往來約定書當然 失其效力，
貴行應立即返還該支票存款戶所餘存之款項，並將所應返還之款項抵銷立約人對 貴行所負之一切債務。

前二項預定抵銷之意思表示，自登帳扣抵時即生抵銷之效力。同時 貴行發給立約人之存款憑單、摺簿、支票或其他憑 證，於抵銷之範圍內失其效力。

有下列三種情形之一者， 貴行不得行使抵銷權：

1.法令有禁止抵銷之規定者。

2.雙方另有約定不得抵銷者。

3.基於無因管理或第三人因交易關係委任 貴行向立約人付款者。

Article 6.     (Set-Off )

Irrespective of the term of repayment for any indebtedness by the Customer to
the Bank, if the Customer breaches any of the provisions contained herein or
elsewhere, the Bank may debit any and all deposits of the Customer with the Bank
or accelerate the repayment term of any and all indebtedness of the Bank to the
Customer prior to its maturity date (except for any checking deposits which are
not terminated). The Bank may further set off those amounts against any and all
indebtedness incurred by the Customer to the Bank.

The Customer understands and agrees that, the checking deposit agreement entered
into by and between the Customer will be terminated upon the event that: if
there is a breach of any provision contained in any agreement or documents by
and between the Customer and the Bank, and the Bank accelerates the maturity
date, in accordance with the provisions contained therein. In the event that the
checking deposit is so terminated, the Bank shall immediately return any and all
balance in such checking deposit account and set it off against any and all
indebtedness incurred by the Customer to the Bank.

The set off set forth in the preceding paragraphs will become effective upon the
act of debiting from the applicable accounts. Concurrently, any and all savings
vouchers, passbooks, checks, or other vouchers issued by the Bank to the
Customer will also be annulled to the extent of that set-off.

If any of the following events occurs, the Bank shall not exercise its right to
set off:

1.If there is any law or regulation prohibiting the Bank from exercising its set
off right. 2.If it is otherwise agreed that the Bank shall not exercise its set
off right.

3.If there exists a management of other’s affair without mandate, or there is
any agreement with a third party under and pursuant to which the Bank shall make
payments to the Customer.

第八條（監督、稽核、查閱及資料提供）

立約人願隨時接受 貴行對授信用途之監督，業務財務之稽核，擔保品之檢查、監管，但 貴行並無監督或稽核之義務； 及
貴行或財團法人金融聯合徵信中心對有關帳簿報表（包括關係企業之綜合財務報表）、單據、文件之查閱。 貴行
或金融聯合徵信中心並得要求立約人按期填送上開徵信資料，或提供 貴行認可會計師簽證之會計師簽證之會計財務
報表，及洽請該簽證會計師提供工作底稿。貴行或金融聯合徵信中心並無監督、稽核、查閱之義務。

貴行認為立約人之財務結構應行改善時，得限制立約人以現金分配盈餘，及要求立約人增資或為其他改善財務結構之 行為。

Article 8. (Supervision, Audit, Review, and Furnishing Information)

The Customer agrees to the Bank’s right, but not obligation, to supervise the
Customer’s use of proceeds from the credit line, audit Customer’s operations and
finances, and examine and supervise the status and preservation of the
collateral. The Customer further agrees to the Bank’s or Joint Credit
Information Center’s review of its account ledgers, financial statements
(including its consolidated financial statements reflecting its affiliated
businesses), documents, files and records. Each of the Bank or Joint Credit
Information Center may also request the Customer to periodically submit the
credit approval data, or request the Customer to provide financial statements,
certified by an audited accountant recognized by the Bank, or the working paper
thereof.

Neither the Bank nor the Joint Credit Information Center will be obligated to
conduct supervision, audit, or review. If the Bank determines that there is a
need for the Customer to improve its financial condition, the Bank may then
restrict the Customer’s distribution of profits and earnings and request the
Customer to undertake recapitalization or other action to improve its financial
condition.

第九條（票據、借據等之瑕疵、毀損、減失之承認）

立約人所簽發、背書、承兌或保證之票據、借據及對 貴行所負之其他一切債務之債權證書，如因事變、不可抗力或不 可歸責於
貴行之事由，致有毀損、喪失時，或遇借據等債權書被變造而 貴行並無重大過失時，除貴行帳簿、傳票、
電腦製作之單據、往來文件之影印、縮影本之記載，經立約人證明確有錯誤，貴行應更正之外，立約人對上述簿據文件
之記載，均願如數承認，並於債務到期時，將該項債務之各項費用、違約金及本息立即清償，或依照 貴行意旨於債務 到期前，補正提供票據、借據或其他債權證書。

Article 9. (Defect, Damage or Loss of any Negotiable Instruments and IOUs)

If, for any reason that cannot be attributed to the Bank, any loss or damage
occurs to any IOUs, notes, negotiable instruments, or any other debt
certificates that are signed, endorsed, accepted, or guaranteed by the Customer,
or if a change, revision, or alteration is made to any such debt certificates
for which the Bank cannot be held responsible, then, other than those account
ledgers, vouchers, computer-produced documents, and photocopies of transmitted
records that the Customer has proved to be inaccurate and corrected by the Bank,
the Customer consents to the content and description within all such records.
The Customer further agrees to repay the various fees, charges, costs, expenses,
penalties, principal and interest of the indebtedness on the maturity date, or,
if requested by the Bank, rectify or provide new or additional IOUs, notes,
negotiable instruments, or any other debts certificates prior to the maturity
date.



 6 

 

 

第十條（授信徵信資料之提供）

立約人同意 貴行為了解立約人信用、授信判斷及其他合於 貴行營業登記項目所定業務之需要等特定目的，得將立約
人之相關基本資料、財務資料、存款資料、匯兌資料、提供予海關之各項報關資料、信用卡個人資料、信用交易資料、
徵信調查報告資料、授信相關之個人資料、票據信用資料暨其他與本契約相關之個人信用資料，提供給 貴行、同業金
融機構、關係人、臺灣集中保管結算所、金資中心、財團法人聯合信用卡處理中心、財團法人金融聯合徵信中心、財團
法人中小企業信用保證基金、華僑貸款信用保證基金及受讓參貸（擬受讓、參貸） 貴行債權債務之人或受貴行委託代
為處理事務之人等，並得依其營業登記項目或章程所定業務需要等特定目的，得蒐集、處理、國際傳遞及利用立約人個
人資料；並得向前開單位查詢與立約人相關之個人資料及報關資料。

如立約人所在地或登記所在地之金融監理機關之法令上限制（如香港地區或境外地區），禁止提供立約人上述第一項內 容給相關單位時，立約人仍同意
貴行總行或分支機構得將對其授信總額度、總餘額及相關範圍內於符合 貴行營業登 記項目所定業務範圍予以控管及揭露。

Article 10. (Provision of Credit Information)

The Customer agrees that the Bank, for the purposes of understanding and
determining the Customer’s credit standing and determining the credit line to be
extended, or for any other purpose necessary or appropriate to the Bank’s
operational objectives, may furnish the Customer’s basic, financial, savings,
exchange, customs declaration, personal credit card usage, credit transaction,
credit investigation, personal line of credit, negotiable instruments credit
information, and any other such personal credit information related to the
Agreement, to the Bank, other financial institutions, affiliates, Taiwan
Depository and Clearing Corporation, Financial Information Service Co., Ltd.,
National Credit Card Center, Joint Information Credit Center, Small and Medium
Business Credit Guarantee Fund, the Overseas Chinese Credit Guarantee Fund, any
assignee (potential assignee) of Bank’s loan, participant (potential
participant) of Bank’s loan, or any other Bank’s authorized agents. In
accordance with the Bank’s registered business scope and its Articles of
Incorporation and the purposes set forth herein, the Bank may further collect,
process, internationally transmit, and use any and all such personal information
of the Customer. The Bank may further request such personal information of the
Customer from the aforementioned institutions or agencies.

If the Customer is restricted or prohibited from providing the aforementioned
information due to the laws of its place of business or registration (such as
Hong Kong or other off-shore jurisdiction), the Customer nevertheless agrees
that the Bank, its head office, or any of its branches, may, in compliance with
the scope of its registered business, manage, control, or disclose information
with respect to the total credit line, outstanding balance, and other relevant
information.

第十一條（外幣清償之匯率）

立約人如不依約履行以外幣計算之債務時，立約人應於債務清償日，將該筆債務本息按清償時， 貴行公佈之即期外
匯賣出匯率折算新臺幣或以原幣償還，遲延償還時，應依相關授信業務之規定，加付遲延利息及逾期違約金。

Article 11. (Exchange Rate for Foreign Currency Repayment)

If the Customer fails to perform its repayment obligations denominated in
foreign currency, the Customer shall repay, on the maturity date, the principal
and interest in New Taiwan Dollars, converted according to the Bank’s then
published spot exchange rate to sell that currency, or in its original currency.
If the Customer delays its repayment for any reason, then it shall also pay the
default interest and penalties incurred and pursuant to the relevant provisions.

第十二條（授權）

立約人授權：凡 貴行持有立約人所簽發之本票、借據者，授權 貴行對於該本票或借據得視實際債務情況填載到期 日，絕無異議。

立約人與 貴行一切往來，悉憑簽名或印鑑登記之立約章（即經濟部印鑑章）或已約定授權往來章之印鑑式樣中之簽 名或印鑑任擇一式，即生效力。

Article 12. (Authorization)

Customer’s authorization: the Customer authorizes the Bank to fill in the
maturity date for any and all of Customer’s IOUs, or promissory notes, that is
within the Bank’s custody, control, or possession.

Any and all transactions undertaken between the Customer and the Bank will be
deemed effective if signed or chopped in accordance with any one of the
authorized signatures or chops specimen (i.e. the chop specimen registered with
the Ministry of Economic Affairs), or any other specimen of chop or signature
furnished by the Customer to the Bank in accordance with relevant agreements.

第十三條（違約金）

立約人如未按期繳納利息或償還本金或攤還本息或未依約履行債務時，自違約日起算至償還日止計算違約金，其計算 方式如下：

延滯違約金：

延滯180天(含)以內者，每期應繳約定款項(含每期約定攤還本金＋應繳利息)×約定利率×每期延滯天數÷365天×1.1。 延滯180天以上者，
每期應繳約定款項(含每期約定攤還本金＋應繳利息)×約定利率×每期延滯天數÷365天×1.2。 逾到期日違約金：

逾期180天(含)以內者，到期日未償還本金餘額×約定利率×每期延滯天數÷ 365天× 0.1。 逾期 180 天以上者，
到期日未償還本金餘額×約定利率×每期延滯天數÷ 365 天× 0.2。

Article 13. (Default Penalties)

If the Customer fails to pay interest on time, fails to repay the principal when
due, fails to repay the principal and interest in installments, or fails to
perform any of its repayment obligations whatsoever, penalty or penalties will
be calculated from the time of the default to the time of repayment and will be
assessed as follows:

Default Penalty with Respect to Repayment in Installments:

For any installment repayment delayed for a period of less than 180 days
(inclusive): the repayment amount due in that period (including the amortized
principal + interest due) x agreed interest rate x days delayed / 365 days x
1.1.

For any repayments delayed for more than 180 days: the repayment amount due in
that period (including the amortized principal + interest due) x agreed interest
rate x days delayed / 365 days x 1.2.

Default penalty for failure of any repayment of principal when due:



 7 

 

 

For failure of any repayment of principal when due for less than 180 days
(inclusive): the total outstanding unpaid principal on the maturity date x
agreed interest rate x days defaulted / 365 days x 0.1.

For failure of any repayment of principal when due for more than 180 days: the
total outstanding unpaid principal on the maturity

date x agreed interest rate x days defaulted / 365 days x 0.2.

第十四條（抵充條款）

立約人所提出之給付或經貴行依約定自動轉帳取償之款項，不足清償立約人之全部債務時，依各項費用(包括貴行代
墊之擔保物保險費)、違約金、利息、遲延利息及本金之順序抵充。上述貴行代墊之擔保物保險費，如為住宅火險及
地震險之保險費時，立約人同意貴行於代墊日起六個月後抵充，但立約人之借款債務已屆清償期或有惡意拖欠或其 他嚴重信用貶落之情形者，不在此限。

Article 14. (Application Provision)

If the Customer’s repayment or the amount automatic debited by the Bank under or
pursuant to the relevant provisions contained herein is not sufficient to cover
Customer’s total indebtedness, the repayment or the amount debited by the Bank
shall be applied in the following order: miscellaneous fees, charges, costs, and
expenses (including Bank advanced insurance premium for collateral), default
penalties, interest, default interest, and the principal; except that if the
amount advanced by the Bank pursuant to the forgoing provision is an insurance
premium in fire or earthquake risks, the Customer consents that the Bank may
make the application thereof after six months from the date the funds were
advanced or disbursed. However, if the Customer’s debts are payable and due, the
Customer intentionally delays the repayment, or other event arises that severely
decreases the Customer’s credit standing, this provision will not apply.

第十五條 (其他費用負擔)

立約人同意如不依約履行責任而致發生催收或訴訟時，貴行為行使或保全對立約人之債權而支出之徵信費、倉儲費、
運輸費、律師費(以委任律師所支出之酬金為限)及其他必要費用，均由立約人連帶負擔，但如經法院裁判 貴行敗訴 確定時，不在此限。

Article 15. (Other Costs and Expenses)

If the Bank conducts collection or initiates any legal proceedings as a result
of the Customer’s failure to repay on time, the Customer agrees to be jointly
and severally liable for the investigation costs and expenses, warehouse
charges, transportation costs, attorneys’ fees (to retain counsel), and any
other costs or expenses incurred by the Bank for the purpose of executing or
securing its creditor’s rights against the Customer, unless the court
adjudicates against the Bank.

第十六條（金融控股公司風險控管條款）

1.立約人同意 貴行得為風險控管之目的，將立約人之各項資料（包括但不限於基本、帳戶、信用等資料）提供予 貴行所屬之金融控股公司為揭露、轉介或交互運用。

2.立約人瞭解並同意 貴行、貴行所屬之金融控股公司，於風險控管之目的或其他法令許可範圍內，對立約人之個
人資料為蒐集、處理或國際傳遞及利用（包括但不限於風險控管、行政研究等）。

3.立約人同意 貴行、貴行所屬金融控股公司，得將立約人與其往來交易及作業，委由第三人處理，並同意得將第 一項所列立約人之各項資料，揭露予
貴行、貴行所屬金融控股公司所委任處理事務之第三人。

Article 16. (Risk Control of Financial Holding Company)

1.The Customer agrees that the Bank may furnish the Customer’s information
(including, without limitation, the basic personal information, account
information or credit information) to the financial holding company that the
Bank belongs to for mutual disclosure, transfer and sharing.

2.The Customer understands and agrees that the Bank and the financial holding
company that the Bank belongs to may, for the purpose of risk control other
purposes to the extent permitted by the law, collect, process, transmit
internationally, and use the Customer’s personal information (including, without
limitation, for the purposes of risk control and administrative research).

3.The Customer also agrees that the Bank and the financial holding company that
the Bank belongs to may designate a third party to process the transaction with
the Customer or the Customer’s information. The Customer further consents and
agrees to any and all disclosure of the information set forth in the item 1 of
this Article to that third party designated by the Bank and the financial
holding company that the Bank belongs to.

丙：擔保條款 (C：Security Provisions)

第一條（瑕疵擔保）

立約人或擔保物提供人切實聲明提供之擔保物完全為立約人或擔保物提供人合法所有，他人並無任何權利。如有任何糾 葛，概由立約人或擔保物提供人自行處理，與 貴行無涉。

立約人保證提供擔保之動產及其存放地點，與擔保物明細表所載均相符。如提供提單、倉單等證券為擔保時，保證該等
證券所表彰貨物之名稱、種類、品質、數量、規格及其他狀況，與該等證券文義所示者均相符。

擔保品如為提單、倉單等證券，其文件內所載貨物之品質、數量，如日後發現品質不符，數量短少，或有其他虛偽情事， 無論該項貨物堆存
貴行自營之倉庫，或在其他倉庫，除能證明係可歸責於 貴行故意或重大過失之情事外，均由立約
人或擔保物提供人立即更換或補足與該文件所載內容相符或相當之擔保品，或清償全部債務。

Article 1. (No Defect)

Each of the Customer and collateral provider represents and warrants that the
Customer or collateral provider, as the case may be, has all rights and title to
the collateral. There is no lien, charge or encumbrance on the collateral by any
third party. If a controversy or dispute arises, the Customer or collateral
provider shall be solely responsible for handling the matter and the Bank shall
have no part in that controversy or dispute.

The Customer or collateral provider, as the case may be, represents and warrants
that all movable assets provided as collateral, and storage location thereof,
match the information shown on the collateral list. If any documents or
instruments of title such as bills-of-lading or warehouse receipts are provided
as collateral, the name, type, quality, quantity, format, and other conditions
listed therein match the information shown on the collateral list.

If any documents or instruments of title such as bills-of-lading or warehouse
receipts are provided as collateral and the listed quality or quantity deviates
from its actual condition in that the quality is different, the number is less
than represented, or it is otherwise false or inaccurate, either the
indebtedness must be repaid immediately or the collateral must be supplemented
or replaced by the Customer or collateral provider, in order to match or be
comparable to the listed collateral, irrespective of whether the collateral was
stored in the Bank’s self-operated warehouse, unless the deviation can be
attributed to the Bank’s willful misconduct or gross negligence.



 8 

 

 

第二條（動產堆存及保管）

擔保物為動產時，其堆存地點及保管方法， 貴行有權決定，並得隨時查驗，如立約人或擔保物提供人堆放地點及管理 方法不適當時，
貴行得限期通知立約人或擔保物提供人遷移或改善，立約人或擔保物提供人願即照辦。 貴行依法實
行占有擔保品時，除有可歸責之事由外，不負決定遷移之錯誤或不遷移而遭受損失之責任。

Article 2. (Storage and Safeguarding of the Movable Assets)

If the collateral is a movable asset, the Bank may determine its storage
location and safeguarding method, and inspect it at any time. If the Customer or
collateral provider, as the case may be, improperly stores or safeguards the
collateral, within the designated time period by the Bank, the Bank may give
notice to the Customer or collateral provider, as the case maybe, to move the
collateral or rectify the situation, and the Customer or collateral provider
shall then act so immediately. Unless it is attributable to the fault of the
Bank, the Bank will not be liable for any loss or damage incurred due to any
movement or non-movement of the collateral, while it is in the possession,
custody or control of the Bank.

第三條（質權人之保管責任）

擔保物為 貴行占有保管者，除故意或重大過失外， 貴行不負責任。 貴行依本契約有可歸責之情事時，其注意義務 以故意或重大過失為限，始負責任。

Article 3. (Responsibility of Safeguarding)

The Bank is not responsible for any loss or damage of the collateral while it is
in the Bank’s possession, custody or control unless that adverse condition is
caused by Bank’s willful misconduct or gross negligence. If the Bank is held to
be responsible for any loss or damages as a result of its breach of a provision
contained herein, the Bank’s duty of care will, nevertheless, be subject to the
limit of no willful misconduct or gross negligence.

第四條（擔保物為動產限制處分及使用保管注意義務）

立約人或擔保物提供人於擔保之債務未清償時，非經 貴行之書面同意，絕不擅自將擔保物轉讓、抵押、出質、出租、 典當、遷移、或為其他處分。

擔保物如擬變更、改良、增設、廢棄等情事，亦須經獲 貴行書面同意方得辦理，如因之需要辦理變更登記時，立約人

或擔保物提供人願立即辦理變更登記申請應行之一切手續，並負擔其費用。

立約人或擔保物提供人願以善良管理人之注意妥善使用及慎重保管擔保物，絕不鬆怠於修理等保存上應有之行為。擔保 物有關之稅捐、修理等一切費用概由立約人負擔照付。

Article 4. (Limitations on the Disposal of Movable Assets and the Obligations
for Use and Safeguarding)

Prior to the full repayment of the secured indebtedness and without the written
consent of the Bank, the Customer or collateral provider, as the case may be,
shall not transfer, mortgage, pledge, lease, pawn, move, or otherwise dispose
the collateral.

If there is a need for any change, improvement, enhancement, or abandonment of
the collateral, the Customer may do so only after the written consent of the
Bank has been obtained. If any change to the registration is required, the
Customer or collateral provider, as the case may be, agrees to take all
necessary and proper actions relating to the change in registration and bear all
related costs and expenses.

The Customer or collateral provider, as the case may be, agrees to use and
safeguard the collateral in conformity with the duty of a good administrator,
and not to neglect to repair, maintain, or undertake any other safeguarding
measures. The Customer shall bear any and all costs, expenses, fees, and charges
relating to the taxes, repair, maintenance, or preservation of the collateral.

第五條（擔保物更換、補提）

立約人或擔保物提供人所提供之擔保物，如因非可歸責於 貴行之原因而毀損滅失、變質腐壞、減少價值或有以上情形 之虞時，立約人或擔保物提供人願即更換、補提或增提
貴行所同意之擔保物或清償所負一切債務。

Article 5. (Replacement or Supplement of the Collateral)

If the collateral is lost, damaged, destroyed, or decreased in value for
whatever reason that is not attributable to the Bank, the Customer or the
collateral provider, as the case may be, agrees to immediately replace or
supplement the collateral, as requested and approved by the Bank, or immediately
repay all indebtedness.

第六條（各種手續之辦理及保險）

依法或依約須辦理擔保物寄倉、繳稅、保險（含續保、加保）、點交、管理、遷移或辦理其他手續者，立約人或擔保物
提供人均願照辦，其有關費用及稅捐均由立約人或擔保物提供人負擔。

擔保物能保險者，立約人或擔保物提供人願以 貴行為優先受益人，向保險公司投保足額火險，或 貴行所要求之其他
保險，其費用由立約人或擔保物提供人負擔。如怠於投保或續保時， 貴行認為必要時，並得自行代為投保或續保火險
或其他保險，其代墊之保險費，立約人或擔保物提供人應即清償墊款之本息，否則 貴行得將代墊保險費之本息併入擔 保範圍內優先受償。但 貴行並無代為投保或續保之義務。

擔保物如有滅失，立約人或擔保物提供人願即清償一切債務，或另提供 貴行認可之擔保物，不得以保險公司拒絕或延 宕賠款或賠款不足或其他任何理由拒絕清償。

Article 6. (Procedures and Insurance)

In conformity with all laws, regulations, and provisions contained herein and
therein, the Customer or collateral provider, as the case may be, shall provide
proper storage, pay all taxes and insurance (including, without limitation, any
renewal or additional coverage), deliver, manage, move, or handle any other
tasks relating to the collateral. The Customer or collateral provider, as the
case may be, shall bear all related costs, expenses, and taxes.

If the collateral is insurable, the Customer or collateral provider, as the case
may be, shall designate the Bank as the beneficiary, and duly insure the
collateral against fire or any other risks requested by the Bank, at the costs
and expenses of that Customer or collateral provider. If the Customer fails to
initiate or renew any insurance coverage, the Bank, at its sole discretion, may
insure or renew the policy against the risk of fire or any other risks, claims,
liabilities, losses, or damages. The Customer shall then immediately reimburse
the Bank for the funds advanced to pay the insurance premium and relevant
interest, otherwise the Bank may deem and include the funds advanced and
relevant interest payment due as an integral part of the indebtedness so secured
by the collateral with equal claim of priority. For the avoidance of doubt, the
Bank has the right, but not the obligation, to initiate or renew the
aforementioned insurance.

 

 9 

 

 

If the collateral is lost or destroyed, the Customer or collateral provider, as
the case may be, shall immediately repay the indebtedness in full, or, subject
to the Bank’s approval, provide additional collateral. The Customer or
collateral provider, as the case may be, shall not then refuse to repay the
indebtedness in full for any reason including, without limitation, the delay,
rejection, or insufficiency of the insurance compensation by the insurance
company.

第七條（擔保物為不動產限制處分及共通援用）

擔保物為不動產時，非經 貴行書面同意，立約人或擔保物提供人絕不擅自蓋建、改建、拆除，或為其他足以減少該抵
押不動產價值之一切行為。不動產提供擔保時或以後，如有抵押權、地上權設定或出租、出租或毀損、滅失或價值減少 等情事，立約人或擔保物提供人應據實以書面通知
貴行。以上約定，如有違反或為不實陳述致 貴行發生任何損害， 立約人或擔保物提供人願負一切民、刑事法律責任。

前項擔保物，不論擔保物提供人提供之先後， 貴行均得共通援用，充為立約人現在（包括過去所負現在尚未清償）及 將來業務往來之其他一切債務之擔保，
貴行並得以對立約人之債權總額酌加二成為設定擔保之最高限額。

Article 7. (Restrictions on the Disposal of Immovable Assets and Joint Security)

If the collateral is a piece of real property, the Customer or collateral
provider, as the case may be, shall not construct, renovate, demolish, or
undertake any other action that may decrease the value of the collateral,
without the prior written consent of the Bank. If any mortgages, superficies or
leases are created or that piece of real property suffers any losses, damages,
or decreases in value after it has become a security interest, the Customer or
collateral provider, as the case may be, shall immediately and accurately
informed that situation to the Bank in writing. If the Bank suffers any losses
or damages due to any breach of the terms and covenants or any inaccuracy in the
representation made by the Customer or collateral provider, as the case may be,
that Customer or collateral provider shall be fully liable for all civil or

criminal responsibilities arising therefrom.

The Bank shall have the full security interest in the foregoing collateral,
irrespective of when or the order in which it is provided. The interest secured
includes all past and present indebtedness and any indebtedness hereafter
created because of the business transaction between the Bank and the Customer.
The Bank has the right to set the maximum lien thereof at a value that is 120%
of the indebtedness.

第八條（擔保物及憑證之返還或更換）

凡持有 貴行發給立約人或擔保物提供人之擔保物收據、保管證、存摺或蓋有立約人或擔保物提供人之印鑑（或簽名） 之受領文件，前往
貴行請求返還或更換擔保物或其權利憑證或其他有關文件者，均視為立約人或擔保物提供人之代理 人， 貴行得准予返還或更換之。

Article 8. (Return or Replacement of Collateral and its Certificates)

Any person who requests the Bank to return or replace the collateral, its title
certificates, or other related documents or instruments, by tendering the
receipt, certificate of custody, account passbook, specimen, or other
certificates or invoices initially issued by the Bank to the Customer or
collateral provider, as the case may be, is deemed the duly authorized
representative of that Customer or collateral provider. The Bank may then return
or replace the collateral accordingly.

第九條（應收票據）

立約人提供應收票據背書轉讓交付 貴行作為履行債務之擔保或清償方法時，立約人同意下列事項：

1.為便利帳務處理， 貴行得於票據兌現入帳累積至一定金額後，逕行抵償立約人所欠各宗債務，如有不足，立約人仍

負完全清償責任。

2.上述應收票據屆期經 貴行提兌入帳後，如經 貴行同意立約人另以超過或相當於已兌現金額之應收票據，依前述方 式交付 貴行時， 貴行得將上述已兌現金額撥入立約人在
貴行之帳戶或匯入立約人在其他金融機構之帳戶，立約 人對 貴行所負之一切債務，仍應依其所立具之票據、借據等負完全清償責任。

3.上述應收票據，如不獲兌現，經通知立約人處理而不依限辦理或無法通知者， 貴行得視票據債務人經濟情況以低於 票面之任何金額與票據債務人和解。

Article 9. (Note Receivable)

If the Customer indorses and transfers a negotiable instrument to the Bank as
collateral or repayment of the indebtedness, the Customer agrees to the
following:

1.For the convenience of bookkeeping, the Bank may collect the payment made
pursuant to that negotiable instrument, accrue it to certain amount, and set it
off against the Customer’s indebtedness. The Customer remains liable for any
balance of the indebtedness, if any.

2.After the Bank has collected the payment made pursuant to the aforementioned
negotiable instrument upon its maturity, subject to the Bank’s prior written
consent, the Customer may again provide security by deliver another negotiable
instrument of equal or greater value than the one collected by the Bank. The
Bank shall then remit, credit, and deposit that amount in the Customer’s account
with the Bank or another financial institution. The Customer remains liable for
any balance of any and all indebtedness according to its terms and conditions in
the related IOUs or negotiable instruments.

3.If the aforementioned negotiable instrument is not accepted or honored, and
the Customer fails to handle the situation in a designated time of period or
cannot be notified, the Bank may settle the collection matter with that obligor
of such negotiable instrument at an amount less than its face value, at the
Bank’s sole discretion or depending on the financial condition of the obligor of
that negotiable instrument.

 

 10 

 

 

第十條（擔保物變動通知及孳息、補償費之收取）

立約人或擔保物提供人所提供之擔保物倘發生變動，例如損壞、滅失、價值貶落，或所生孳息，或公用徵收或其他原因

應由第三人補償時，均應立即通知 貴行， 貴行雖無收取義務但得逕行收取以抵償立約人之債務，且立約人非經 貴 行同意不得逕自取償。如怠於前述通知致
貴行受有損害，立約人應負賠償責任。

Article 10. (Notification of Collateral Modification and Collection of Interest
or Compensatory Fees)

In the event that any change occurs in the collateral such as a loss, damage or
decrease in value, or any interest, any compensation for eminent domain, or for
any other reason which shall be compensated by a third party, the Customer shall
notify that situation to the Bank immediately. The Bank has the right, but not
the obligation, to collect that fund and set it off against the Customer’s
indebtedness, and the Customer shall not collect that fund without the Bank’s
prior written consent. If the Bank incurs any loss or damage due to failure of
the notification with respect thereto, the Customer shall be liable for any and
all losses or damages related thereto.

第十一條（部分清償）

連帶借款人或擔保物提供人於擔保之債務為部分清償而請求 貴行按清償比例返還擔保物時，須經 貴行同意後方得
辦理，如因之需辦理變更登記時，立約人或擔保物提供人並應負擔其費用。

Article 11. (Partial Repayment)

In the circumstance that there is a partial repayment of the indebtedness,
without Bank’s prior written consent, a joint and several debtor or collateral
provider, as the case may be, shall not request the Bank to return the
collateral in equal proportion pursuant to that repayment. If any change to the
registration is thereafter required, that Customer or collateral provider shall
be liable for any and all related costs and expenses.

第十二條（登記費用）

立約人或擔保物提供人所提供之擔保物如須登記或過戶者，立約人或擔保物提供人願立即辦理登記或過戶手續，並 將證件交由
貴行收執，其因登記或過戶所需之費用概由立約人或擔保物提供人負擔。

Article 12. (Registration Expenses)

If the collateral provided by the Customer or the collateral provider, as the
case may be, requires certain registration or title transfer, the Customer or
collateral provider, as the case may be, agrees to process the registration or
transfer of title immediately and furnishes the Bank all such documents,
instruments or materials. That Customer or collateral provider shall also bear
all costs and expenses with respect thereto.

第十三條（擔保債權之確定事由）

擔保物若設定為最高限額抵押權及/或最高限額質權時，當有下列事由發生時，貴行無須事先通知，得逕停止授信或 交易額度，不再為其他授信或交易：

一、約定之原債權確定期日屆至者。

二、擔保債權之範圍變更或因其他事由，致原債權不繼續發生者。 三、擔保債權所由發生之法律關係經終止或因其他事由而消滅者。

四、貴行拒絕繼續發生債權或依民法第八百八十一條之五或第八百八十一條之七之情事，債務人(含連帶借款人)或 擔保物提供人請求確定者。

五、貴行聲請裁定拍賣抵押物，或依民法第八百七十三條之一之規定為抵押物所有權移轉之請求，或第八百七十八 條規定訂立契約者。

六、抵押物因他債權人聲請強制執行經法院查封，而為貴行所知悉，或經執行法院通知貴行者。但抵押物之查封經 撤銷時，不在此限。

七、債務人、連帶債務人或抵押人經裁定宣告破產者。但其裁定經廢棄確定時，不在此限。 八、有民法第八百八十一條之十之情事。

九、其他事由致原債權確定之情事。

立約人或擔保物提供人不可撤銷地同意於主張最高限額抵押權/或最高限額質權所擔保債權確定者，須以書面表示並 寄交
貴行總行之法金信用風險單位，且於送達貴行總行之翌日始生效力。

Article 13:（Causes of Confirmation of Secured Credit Rights ）

If the amount of the encumbrance created on the collaterals is the maximum
mortgage amount and/or maximum pledge amount, the Bank may unilaterally suspend
the credit extensions or transactions and refrain from engaging in other credit
extensions or transactions in case of the occurrence of any of the following
events:

(1)The original date of confirmation of the credit rights is due.

(2)The modification of the scope of the secured credit rights or another event
causes the original credit rights to stop arising.

(3)The legal relationship from which the secured credit rights arise has been
terminated or has extinguished as a result of another event.

(4)The Bank refuses to allow any credit rights to continue to arise, or there is
an instance under Article 881-5 or 881-7 of the Civil Code where the Customer
(including the jointly and severally liable borrower) or the collateral provider
requests for confirmation.

(5)The Bank petitions for a ruling to auction the collaterals, or requests for
the assignment of the ownership of the collaterals according to the provision of
Article 873-1 of the Civil Code, or the making of an agreement according to the
provision of Article 878 of the Civil Code.

(6)The collaterals are attached by the court upon another creditor’s petition
for compulsory execution, and the Bank is aware of, or has been notified by the
execution court of this fact. However, this restriction shall not apply to the
circumstance where the attachment on the collaterals is revoked.

(7)The Customer, the jointly and severally liable debtor, or the
mortgagor/pledgor is adjudicated bankrupt by the court. However, this
restriction shall not apply to the circumstance where the court’s adjudication
is annulled and the annulment is confirmed.

(8)There is an instance as mentioned in Article 881-10 of the Civil Code.

(9)There are other circumstances which cause the original credit rights to be
confirmed.

The Customer or the collateral provider irrevocably agrees that, where it
asserts confirmation of the credit

rights secured by a maximum mortgage amount/ maximum pledge amount, such
assertion shall be made in writing and posted or delivered to the Credit Risk
Unit of the Corporate Banking Department of the Bank’s head office, and that the
assertion shall become effective only on the day after the date on which it was
served on the Bank’s head office.

 

 11 

 

 

丁：個別商議條款 (D：Individually Negotiated Clauses)

立約人(或共同發票人或擔保物提供人或小本票發票人或本票保證人)專用：

For exclusive use by the Customer (including, without limitation any and all
co-makers of negotiable instrument, collateral providers, or makers of
promissory notes issued to secure each drawdown):

[image_137.jpg] 



戊：基準利率等條款 (E：Base Interest Rate)

壹、基準利率（季）指標

【基準利率(季)指標】係由『台北金融業拆款定盤利率』(簡稱TAIBOR) 三個月期報價之月平均利率加『本行作業成本』 組合而成。

（一）取樣資訊來源以＜中華民國銀行公會金融業拆款中心＞每日FIXING RATE所公告資訊為取樣之標準。

（二）指數調整頻率：

每三個月（每季）定期調整乙次。

Ⅰ 利率生效日 1/13 ~ 4/12 4/13 ~ 7/12 7/13 ~ 10/12 10/13 ~ 1/12 Ⅱ 取樣日 12/1 ~ 12/31 3/1
~ 3/31 6/1 ~ 6/30 9/1 ~ 9/30

A.基準利率（季）指標調整日期固定每年1/13、4/13、7/13、10/13日，由本行更換牌告及重新訂價。

B.月平均利率取樣：每年3月、6月、9月、12月之三個月期TAIBOR利率月平均數(一般算數平均數，取百分率之小數2位，小數點後第3位起四捨五入)。

（三）如上述基準利率(季)指標調整日遇逢例假日時，則以次一營業日為調整日。

（四）於重大不可抗力因素發生，以致中國信託基準利率(季)指標偏離正常市場利率水準時，中國信託得於10天前，於
中國信託之營業場所、中國信託網站或報章雜誌公告，並向央行核備後，更改基準利率(季)指標之結構。

One: Quarterly Base Rate Benchmark

The definition of Quarterly Base Rate Benchmark：The monthly average rate of
three-month “Taipei Interbank Offered Rate” (hereinafter TAIBOR) plus the
“Bank’s operation costs”.

1. The information is sourced from the FIXING RATE published daily by the
Bankers Association of the Republic Of China, Taipei Interbank Money Center.

2.The adjustment will be made once every three months:

Ⅰ Interest Rate Effective Date 1/13 ~ 4/12 4/13 ~ 7/12 7/13 ~ 10/12 10/13 ~ 1/12
Ⅱ Sample Date 12/1 ~ 12/31 3/1 ~ 3/31 6/1 ~ 6/30 9/1 ~ 9/30

(1)“Quarterly Base Rate” is adjusted and announced by the Bank on each January
13, April 13, July 13, and October 13 of each year.

(2 The monthly average rate were sampling from the monthly average rate of
three-month TAIBOR rate on March, June, September, and December of each year
(which shall be the arithmetic average with the averages rounded to the nearest
hundredth).

 

 

 12 

 

 

 

 

3.If the “Quarterly Base Rate” adjustment date falls on a weekend or holiday,
the adjustment will be postponed to the first business day immediately following
the purported adjustment date and that date will be deemed the adjustment date
with respect thereto.

4.If an event of Force Majeure occurs that results in the Base Rate of the Bank
to deviate from the market rate, the Bank has the right to change the
composition formula of its Base Rate; on the condition that, at least 10 days
prior to that change and subject to the approval from the Central Bank of China,
the Bank first publishes the changed composition formula of the Base Rate at the
Bank’s business locations, its website, in the newspaper, magazine or other mass
media.

貳、基準利率（月）指標

【基準利率(月)指標】係由『台北金融業拆款定盤利率』(簡稱TAIBOR)三個月期報價之月平均利率加『本行作業成本』 組合而成。

（一）取樣資訊來源以＜中華民國銀行公會金融業拆款中心＞每日FIXING RATE所公告資訊為取樣之標準。

（二）指數調整頻率：

每月定期調整乙次。

I 利率生效日 每月13日 ~ 次月12日 Ⅱ 取樣日 利率生效日前一月1日 ~利率生效日前一月最後一日

A. 基準利率（月）指標調整日期固定每月13日，由本行更換牌告及重新訂價。

B.月平均利率為利率生效日前一月之三個月期TAIBOR利率月平均數(一般算數平均數，取百分率之小數 2位，小數點後第3位起四捨五入)。

（三）如上述中信銀基準利率（月）指標調整日遇逢例假日時，則以次一營業日為調整日。

（四）於重大不可抗力因素發生，以致中國信託基準利率（月）指標偏離正常市場利率水準時，中國信託得於10天前，
於中國信託之營業場所、中國信託網站或報章雜誌公告，並向央行核備後，更改基準利率（月）指標之結構。

Two: Monthly Base Rate Benchmark

The definition of Monthly Base Rate Benchmark：The monthly average rate of
three-month “Taipei Interbank Offered Rate” (hereinafter TAIBOR) plus the
“Bank’s operation costs”.

1.The information is sourced from the FIXING RATE published daily by the Bankers
Association of the Republic Of China, Taipei Interbank Money Center.

2.The adjustment will be made once every month:

I Interest Rate Effective Date the 13th day of current month ~ the 12th day of
next month II. Sample Date the 1st day of the month prior to the interest rate
taking effect ~ the last day of that month

(1)“Monthly Base Rate” is s adjusted and announced by the Bank at the 13th day
of each month.

(2) The monthly average rate shall be determined based upon the three-month
TAIBOR average rate of the month prior to the instant effective month (which
shall be the arithmetic average with the averages rounded to the nearest
hundredth).

3.If the “Monthly Base Rate” adjustment date falls on a weekend or holiday, the
adjustment will be postponed to the first business day immediately following the
purported adjustment date and that date will be deemed the adjustment date with
respect thereto.

4.If an event of Force Majeure occurs that results in the Base Rate of the Bank
to deviate from the market rate, the Bank has the right to change the
composition formula of its Base Rate; on the condition that, at least 10 days
prior to that change and subject to the approval from the Central Bank of China,
the Bank first publishes the changed composition formula of the Base Rate at the
Bank’s business locations, its website, in the newspaper, magazine or other mass
media.

参、企業換利指數（季）：

【企業換利指數】係由『台幣一年期IRS利率』月平均數所構成。

（一）取樣資訊來源以＜彭博社＞每日TDSWO1 AVG RATE所公告資訊為取樣之標準。

（二）指數調整頻率 － 每三個月（每季）定期調整乙次：

I 利率生效日 1/13 ~ 4/12 4/13 ~ 7/12 7/13 ~ 10/12 10/13 ~ 1/12 II 取樣日 12/1 ~ 12/31
3/1 ~ 3/31 6/1 ~ 6/30 9/1 ~ 9/30

A.企業換利指數（季）調整日期固定每年1/13、4/13、7/13、10/13日，由本行更換牌告及重新訂價。

B.『台幣一年期IRS利率』月平均利率為每年3月、6月、9月、12月之月平均數(一般算數平均數，取百分率之小數2位，小數點後第3位起四捨五入)。

（三）如上述【企業換利指數】調整日遇逢例假日時，則以次一營業日為調整日。

（四）於重大不可抗力因素發生，以致中國信託【企業換利指數】偏離正常市場利率水準時，中國信託得於10天前，於
中國信託之營業場所、中國信託網站或報章雜誌公告，逕自將訂價指數更改為【基準利率】，並按原簽訂之承作 利率繼續承作。

Three: Quarterly Index 1 Rate Benchmark

The “Index 1 Rate” is composed of the monthly average of the One-Year New Taiwan
Dollar IRS Interest Rate. 1.The information is sourced from the TDSWO1AVG RATE
published daily by the Bloomberg.

2.The adjustment will be made once every three months:

I Interest Rate Effective Date 1/13 ~ 4/12 4/13 ~ 7/12 7/13 ~ 10/12 10/13 ~ 1/12
II Sample Date 12/1 ~ 12/31 3/1 ~ 3/31 6/1 ~ 6/30 9/1 ~ 9/30

(1)“Quarterly Index 1 Rate” is adjusted and announced by the Bank on each
January 13, April 13, July 13, and October13 of each year.

(2)The monthly average interest rate of the One-Year New Taiwan Dollar IRS
Interest Rate is the average of the monthly rates of one-year New Taiwan Dollar
IRS interest rate taken on each March, June, September, and December of each
year (which shall be the arithmetic average with the averages rounded to the
nearest hundredth).

 

 13 

 

 

3.If the “Index 1 Rate” adjustment date falls on a weekend or holiday, that
adjustment will be postponed to the first business day immediately following the
purported adjustment date and that date will be deemed the adjustment date with
respect thereto.

4.If an event of Force Majeure occurs that results in the Index 1 Rate to
deviate from the market rate, the Bank shall have the right to change the
pricing index to the Base Rate; on the condition that, at least 10 days prior to
that change, the Bank first publishes that change at the Bank’s business
locations, its website, in the newspaper, magazine or other mass media.

肆、企業換利指數（月）：

【企業換利指數】係由『台幣一年期IRS利率』月平均數所構成。

（一）取樣資訊來源以＜彭博社＞每日TDSWO1 AVG RATE所公告資訊為取樣之標準。

（二）指數調整頻率 － 每月定期調整乙次：

I 利率生效日 每月13日 ~ 次月12日 II 取樣日 利率生效日前一月1日 ~利率生效日前一月最後一日

A.企業換利指數（月）調整日期固定每月13日，由本行更換牌告及重新訂價。

B.『台幣一年期IRS利率』月平均利率為利率生效日前一月之月平均數(一般算數平均數，取百分率之小數2位，小數點後第3位起四捨五入)。

（三）如上述【企業換利指數】調整日遇逢例假日時，則以次一營業日為調整日。

（四）於重大不可抗力因素發生，以致中國信託【企業換利指數】偏離正常市場利率水準時，中國信託得於10天前，
於中國信託之營業場所、中國信託網站或報章雜誌公告，逕自將訂價指數更改為【基準利率】，並按原簽訂之承 作利率繼續承作。

Four: Monthly Index 1 Rate Benchmark

The “Index 1 Rate” is composed of the monthly average of the One-Year New Taiwan
Dollar IRS Interest Rate.

1. The information is sourced from the TDSWO1 AVG RATE published daily by the
Bloomberg.

2. The adjustment will be made once every months:

I Interest Rate Effective

Date

the 13th day of Current Month ~ the 12th day of Next Month II Sample Date the
1st day of the month prior to the interest rate taking effect ~ the last day of
that month

(1)“Monthly Index 1 Rate” is adjusted and announced by the Bank at the 13th day
of each month.

(2) The monthly average interest rate of the One-Year New Taiwan Dollar IRS
Interest Rate shall be determined based upon the average rate of the month prior
to the instant effective month (which shall be the arithmetic average with the
averages rounded to the nearest hundredth).

3. If the “Index 1 Rate” adjustment date falls on a weekend or holiday, that
adjustment will be postponed to the first business day immediately following the
purported adjustment date and that date will be deemed the adjustment date with
respect thereto.

4. If an event of Force Majeure occurs that results in the Bank’s Index 1 Rate
to deviate from the market rate, the Bank shall have the right to change the
pricing index to the Base Rate; on the condition that, at least 10 days prior to
that change, the Bank first publishes that change at the Bank’s business
locations, its website, in the newspaper, magazine or other mass media.

己：個別授信特別約款 (F：Special Provisions for Individual Credit Lines)

一般授信契約(General Credit Line Agreement)：

第 一 條（授信額度）

以立約人與 貴行約定之額度為限。

Article 1 (Credit Line)

This credit line is limited to the amount agreed upon between the Customer and
the Bank.

第 二 條（借款期間）

自立約日起至立約人履行或清償有關本契約之一切債務及義務之日，或與貴行另行約定之日止。

Article 2. (Term of Credit Facility)

The term under and pursuant hereto shall begin on the date hereof and terminate
on either the date the Customer fully performs all of its obligations hereunder
or on a date otherwise agreed by the Bank and the Customer.

第 三 條（利息、還款方式及手續費）

依與貴行約定或規定之方式給付及還款。

Article 3. (Interest, Repayment Procedure, and Administrative Fees)

Payment and repayment under and pursuant hereto shall be made by the Customer in
accordance with the method set forth by the Bank or as agreed by the Bank and
the Customer.

透支契約(Overdraft Agreement)：

第 一 條（透支帳戶）

本透支自立約日起在 貴行約定支票存款帳戶，由立約人簽發支票或（及）經 貴行認可之其他票據支用。上述帳 戶於立約日前所透支餘欠，併依本透支契約履行清償責任。

Article 1. (Overdraft Account)

Beginning on the date hereof, the Customer shall utilize any and all overdrafts
from the checking deposit account that the Customer opened with Bank by issuing
a cheque or cheques, or any other negotiable instrument approved by the Bank.
The Customer shall also repay all overdrafts occurred prior to the date hereof
in accordance with the terms and conditions hereof.

第 二 條（透支利息）

本透支款項按立約人與 貴行約定之年利率計付，每月結息一次，同時滾入原本借記透支入帳。如本息合計超過原約 定透支限額時，立約人應立即將超過之數額償還。

 

 14 

 

 

Article 2. (Interest)

The interest rate of the aforementioned overdrafts will be calculated by using
the annual interest rate agreed by or between the Customer and the Bank on a
monthly basis, and rolled over into the account overdrafted. If the principal
and interest amounts exceed the agreed overdraft limit, the Customer shall
immediately repay the excess amount.

第 三 條（透支期間及違約金）

本透支期間自立約日起至約定之日止，期滿即由立約人將本息如數清償，逾期償還時按約定利率計付利息及違約金。
貴行如認為立約人對透支款運用不當或基於其他原因，得隨時減少透支限額或停止支付立約人已簽發之支票或（及）
其他票據，並得隨時通知於限期一個月之內償還全部透支本息，均不受本契約所約定還款期限之拘束，立約人均願完
全遵辦絕無異議，如因涉及第三人致發生任何糾葛責任或支出時，均由立約人完全負責理清，如 貴行因此受有任何 損害，均歸立約人完全負責賠償。

任何損害，均歸立約人完全負責賠償。

Article 3.(Term of Overdraft and Penalties)

The term of the overdraft begins on the date hereof and terminate on the agreed
upon date, whereupon the Customer shall immediately repay the full amounts of
the principal and interest. Any and all default interest and penalties incurred
therein will be calculated in accordance with the agreed interest rate.

If the Bank determines that the Customer’s use of the overdraft proceeds is
improper, or if any other reason exists, the Bank may, at any time, decrease the
overdraft limit or refuse to honor cheques or other negotiable instruments and
further notify and request the repayment of the overdraft amounts of principal
and interest within one month, irrespective of any repayment period set forth
herein or elsewhere. The Customer shall then immediately comply therewith and
thereto without objection. The Customer shall bear full responsibility of any
controversy or dispute with a third party arising as a result therefrom, and if
the Bank incurs any loss or damage as a result thereof, the Customer shall
further compensate and indemnify the Bank for any and all costs and expenses
thereof.

委任保證契約(Guarantee Agreement)：

第 一 條（委任保證之對象、範圍、限額、責任、及期間）

立約人委任 貴行擔任保證人，依下列委任事項向第三人（以下簡稱第三債權人）出具保證書類：

1.委任保證範圍：以貴行簽發之保證文件為準。

2.委任保證限額：以立約人與 貴行約定之額度為限。

3.委任保證責任：立約人未履行與第三債權人約定事項時，一經該第三債權人書面請求， 貴行應立即無條件履行 保證責任，並放棄先訴抗辯權及保證人其他抗辯權。

4.委任保證期間：以 貴行簽發之保證文件為準。

5.其他委任事項：依立約人與第三債權人之約定或第三債權人之要求為準。

Article 1. (Counter Party, Scope, Limits, Responsibilities and Term)

The Customer hereby delegates the Bank to act as a guarantor and provide any
third party (hereinafter referred to as the “Third Party Creditor”) with the
guarantee documents and instruments in accordance with the following terms and
conditions:

1.Scope of the Guarantee: the scope of the guarantee herein is as set forth in
the guarantee documents or instruments issued by the Bank.

2.Limit of the Guaranteed Amount: the guarantee amount herein is limited to the
amount agreed between the Customer and the Bank.

3.Responsibilities of the Guarantee: if the Customer fails to perform any term
or condition under or pursuant to any agreement between the Customer and the
Third Party Creditor, upon receiving written notice from the Third Party
Creditor with respect thereto, the Bank shall immediately perform its
guarantor’s obligations as a primary obligor without the right of benefit of
discussion or other objection.

4.Term of the Guarantee: the term herein is as set forth in the guarantee
documents or instruments issued by the Bank.

5.Other delegation items shall comply with any and all terms and conditions set
forth in the agreement between the Customer and Third Party Creditor or the
request by the Third Party Creditor.

第 二 條（契約存續期間）

本契約存續期間為自訂約之日起至立約人履行或清償有關本契約立約人應履行之一切義務或應付一切款項之日止，於 存續期間，立約人得於委任保證限額內一次或分次或循環委任
貴行辦理前條保證事項。凡於存續期間， 貴行依立 約人申請所簽發之保證書類均有效力，縱 貴行墊款日期在上揭期限之後，立約人仍負完全清償責任。

Article 2. (Term)

The term of this agreement begins on the date hereof and terminates on the date
that the Customer fully performed all of its obligations and repay all of its
indebtedness. During the term of this agreement, the Customer has the discretion
to request the Bank to provide guarantee at once, in multiple instances, or as a
revolving guarantee facility within the limits of the guaranteed amount. All the
guarantee documents or instruments signed by the Bank during the term of this
agreement will be valid and effective. If the Bank disburses or advances any
guarantee payment subsequent to the term hereof, the Customer shall remain fully
liable to reimburse the Bank for the full amount.

第 三 條（保證人手續費率）

本契約委任保證手續費費率，依貴行核定之費率及規定給付之，但每筆最低保證手續費以新臺幣一仟元整計付，其 分次或循環委任
貴行保證時，亦應依貴行規定或分次或於循環使用時依約定給付之。保證手續費應於 貴行簽發 保證書類前付清，否則
貴行得拒絕簽發保證書類。有關本契約一切應付稅捐或應扣繳之稅捐由立約人自理，如有 結匯費，貸款手續費、郵電費及其他一切費用時，立約人亦應另行加付。

Article 3. (Guarantee Service Fees)

The guarantee service fee referenced herein must be paid according to the Bank’s
approved rate and relevant rules of the Bank; provided, however, the minimum
charge will be NT$1,000. If the Bank provides the guarantee in multiple
instances or as a revolving facility, the fees must be paid according to the
Bank’s regulations applicable thereto. The guarantee service fee must be paid in
full prior to the Bank’s signing of the guarantee documents or instruments;
otherwise the Bank may refuse to sign those documents or instruments. All taxes
payable or to be withheld must be the paid or withheld by the Customer. If any
exchange settlement fees, loan administration fees, postage, telephone charges,
or any and all other costs and expense is incurred, the Customer shall also be
liable thereto and reimburse the Bank in full.

 

 15 

 

 

第 四 條（解除保證責任前之手續費收取標準）

立約人未能在 貴行保證之期限內履行與第三債權人之約定事項，或保證期限屆滿未申請展期，或申請展期未經 貴
行核准者，立約人除應立即履行與第三債權人之約定事項外，並按未履行之委任保證餘額（以 貴行帳冊所記載之保

證餘額或經第三債權人以書面解除 貴行保證責任後之餘額為準），照前條約定支付保證手續費，其逾期在六個月以
內者，以半年期計付，超過六個月而未逾一年者，以一年期計付，逾期一年以上者，以此類推，並於逾期日起七日內 付清。但保證期限若有縮短時，對於已付費用不得主張退還。

Article 4. (Service Fees Prior to Termination of Guarantee Obligation)

If the Customer fails to perform its obligations to the Third Party Creditor
during the term of the Bank’s guarantee period, or the Customer fails to file
for an extension thereof, or fails to be granted an extension thereof by the
Bank, the Customer shall then immediately perform its obligations and pay the
aforementioned guarantee service fees on that portion of the obligation that the
Customer fails to perform to the Third Party Creditor (to be evidenced by the
books and records of the Bank and as calculated by the remaining amounts of
guarantee that the Bank has disbursed or advanced after deducting the amounts of
the repayment that has been waived by the Third Party Creditor in writing). If
the Customer defaults its reimbursement of the amounts of guarantee payment
previously disbursed or advanced by the Bank for a period less than six months,
the guarantee service fees will be calculated on a six months basis; if the
Customer defaults for more than six months but less than one year, that fee will
be calculated on a twelve months basis and so on based on a six months unit. The
guarantee service fee must be paid within seven days after its maturity. If the
guarantee period is shortened, the paid fees will not be refunded.

第 五 條（代墊款之本息違約金計算）

貴行代償委任保證金額及本保證有關滯納費、利息、違約金、遲延利息、其他費用及一切支付款項時(倘 貴行實際 代償金額超過保證總額時，以
貴行代償金額為準)，立約人願立即清償 貴行代償金額，並願自 貴行代償之日起至 立約人清償該款之日止，按照代償當時 貴行基準利率加四％計付利息，如
貴行代償後調整利息時，願自調整日起改 按 貴行新訂之基準利率加四％調整之，且在 貴行代償之日起計付約定之違約金。

Article 5. (Principal, Interest, and Penalty for Advanced Funds)

If the Bank disburses or advances funds in connection with the delegated
guaranteed payment and any other charges for delay payment, interest, penalties,
delayed interest, or any other costs or expenses related to the guarantee, the
Customer shall immediately reimburse the amounts disbursed or advanced by the
Bank, notwithstanding that the amounts so disbursed or advanced by the Bank
exceeds the limit of the guarantee amount. The Customer shall further repay the
Bank interest payment on the amounts so disbursed or advanced by the Bank at the
interest rate that is the Bank’s Base Rate plus 4% per annum. If the Bank
adjusts any of its relevant interest rate subsequent to the date of the funds
were disbursed or advanced, the Customer shall repay the Bank in accordance with
the newly established Primate Rate plus 4% per annum calculated from the date of
that adjustment and pay any and all penalties calculated and applied from the
date of the funds were disbursed or advanced by the Bank.

第 六 條（外幣匯率變動風險）

保證金額以外幣為計算單位時，其匯率之變動風險由立約人負擔，如因外幣匯率變動，致 貴行遭受損失時，立約人
願負全部賠償之責，本契約保證之外幣金額折算為新臺幣，除另有約定外，均按照保證期間之最高匯率計算或由 貴 行決定。

Article 6. (Fluctuation of Foreign Currency Exchange Rate)

If the guaranteed amount is calculated based on a foreign currency, the risk of
exchange rate fluctuation shall be borne by the Customer. If the Bank incurs any
loss or damage as a result of exchange rate fluctuations, Customer agrees to
fully compensate and indemnify the Bank thereof. Except as otherwise agreed, the
conversion of the foreign currency guaranteed amount into New Taiwan Dollars
will be calculated based on the most adverse exchange rate during the guarantee
period, or as otherwise determined by the Bank.

第 七 條（記帳稅捐之清繳）

貴行為立約人辦理保證外銷品原料、半成品、成品之稅捐記帳事項時，如立約人沖銷期限屆滿，保稅原料仍有全部
或一部尚未加工出口時，立約人除依法向財政部申請延展獲准外，應立即向海關繳清應追繳之稅款及自稅款記帳之
翌日起至稅款繳清之日止，照記帳稅款按日加徵萬分之五之滯納金，否則 貴行得逕行代償，並處分擔保品，或向 立約人，或連帶保證人追償。

Article 7. (Payment of Taxes)

If the Bank guarantees the tax payment of any of Customer’s raw export
materials, work-in-process, or finished goods, and if all or a part of the taxed
materials are not processed or exported by the end of the guarantee period, the
Customer shall apply for an extension thereof with the Ministry of Finance and
immediately pay all remaining taxes payable to the customs administration. The
Customer shall further pay the charges for delay payment, calculated by
compounding daily 0.05% of the taxable amount, for the period beginning on the
date that tax payment is incurred to the date that that tax payment is fully
paid. Otherwise, the Bank may pay the tax payment on Customer’s behalf, and
either dispose of the collateral or request reimbursement from the Customer or
request the contribution from other joint and several guarantors.

第 八 條（無條件履行保證責任）

立約人未履行與第三債權人之約定事項時，一經第三債權人書面通知 貴行履行保證責任後， 貴行基於本契約所
簽發之保證書類，得無條件直接履行保證責任，立約人不得以其與第三債權人或任何第三人間之抗辯事由對 貴行
主張免責，亦不得以天災、地變、戰爭等不可抗力之事由或其他任何事由對 貴行主張免責。

Article 8. (Unconditional Performance of Guarantee)

If the Customer fails to perform its obligations to the Third Party Creditor as
agreed, immediately upon the Bank’s receipt of a written notice to fulfill its
guarantee obligations by that Third Party Creditor, the Bank may unconditionally
perform its guarantee obligations, based on the documents and instruments signed
by the Bank under and pursuant hereto. The Customer shall not defend its
reimbursement obligation to the Bank by setting up any defenses that it has
against that Third Party Guarantor or due to any war, natural disaster, or other
Force Majeure event.

委任票據承兌(或保證)契約(Agreement for Acceptance and Guarantee of Negotiable Instruments)：

第 一 條（契約有效期間）

本契約有效期間自訂定之日起生效，至立約人履行或清償有關本契約立約人應履行之一切義務或應付一切款項之日 止。

Article 1. (Term)

The term of this agreement begins on the date hereof and terminates on the date
the Customer fully performs all of its obligations and repays all of its
indebtedness hereunder.

第 二 條（額度）

本契約額度以立約人依本契約向 貴行申請承兌之匯票或保證之本票所出具之約定動用(循環或非循環)之保證金額文件。

 

 16 

 

 

Article 2. (Amount)

The amount hereof is as set forth in the documents, agreements and instruments
(revolving or non-revolving) presented by the Customer to the Bank, under this
agreement, for acceptance of bills of exchange or payment of guaranteed
promissory notes.

第 三 條（每筆票據承兌或保證之期間限制）

立約人依本契約向 貴行申請承兌之匯票或保證之本票，自承兌或保證之日起算至票據到期日為止，最長不得超過約 定天數，並應以 貴行為付款人或擔當付款人及以
貴行所在地為付款地。

Article 3. (Time Limits on Acceptances or Guarantees of Negotiable Instruments)

With respect to the application to the Bank for acceptance of any bills of
exchange or payment for any guaranteed promissory notes, the period between the
date that the Bank undertakes to accept or guarantee and the maturity date of
the relevant bill of exchange or promissory note shall not exceed the agreed
period. The Bank shall be the drawee or the paying agent of the drawee and the
Bank’s place of business shall be the place of the payment.

第 四 條（墊付利息及違約金）

立約人委請 貴行承兌或保證票據，應於其票載到期日前將應付之票款繳存 貴行以備兌付，倘有遲延而由 貴行 墊款兌付時，於接到
貴行通知後，不問何種情形，立約人願立即清償墊付之票款外，並願自 貴行墊款之日起， 就墊付之票款按墊付當時 貴行基準利率加四％，如
貴行調整利率時，願自調整日起改按 貴行新訂之基準利率 加四％計付遲延利息，另願照 貴行規定給付違約金。

Article 4. (Advanced Interest and Default Penalties)

If the Customer requests the Bank to accept or guarantee the payment of a
negotiable instrument, prior to the maturity date thereof, the Customer shall
deposit sufficient funds into the Customer’s account with the Bank for the
purpose of making the payment thereof. If that deposit is delayed for any
reason, and the Bank advances any funds thereof, after receipt of notice from
the Bank, the Customer shall immediately reimburse the Bank for the funds so
advanced and any applicable interest, penalties, fees, charges, costs and
expenses thereof. The interest rate will be calculated form the date of Bank’s
advance and will be calculated based on the Bank’s Base Rate at that date plus
4% per annum. If the Bank adjusts its relevant interest rate, that portion of
the interest on or after the adjustment date will be calculated based on Bank’s
newly adjusted Base Rate plus 4% per annum. The Customer shall also pay any and
all penalties in accordance with the Bank’s policies, regulations and
guidelines.

第 五 條（手續費）

立約人應照約定或 貴行規定之計付 貴行手續費，並應於票據承兌或保證時一次付清，惟每筆最少新臺幣一千元 整。

Article 5. (Service Fees)

The Customer shall pay the Bank any and all service fees incurred by the
Customer to the Bank pursuant to the provisions contained herein or in the
Bank’s policies, regulations or guidelines. The payment must be made at once at
the time of the acceptance or guarantee, provided that the amount thereof shall
be more than NT$1,000.

第 六 條（墊款後清償責任）

立約人依本契約書委託 貴行承兌或保證票據所負之債務，縱使 貴行墊款而發生之日期在約定承兌或保證期限之 後，立約人仍應依本契約書各條之規定，負清償責任。

立約人依本契約書委託 貴行承兌或保證票據，而致 貴行墊款或（及）受損害時，無論立約人有無過失，立約人 應立即清償票款，遲延利息，違約金及各項費用以及賠償
貴行所受之損害，決不以任何事由抗辯或拒絕清償。

Article 6. (Reimbursement of the Advances)

Notwithstanding that the Bank advanced the funds subsequent to the agreed upon
acceptance date or the guarantee period, the Customer shall compensate and
reimburse the Bank for the performance of all of its obligations resulting
therefrom under or pursuant to the Customer’s request.

If the Bank advances any funds or suffers any losses or damages as a result of
its performance in compliance with the Customer’ instruction to accept or
guarantee one or more negotiable instruments, irrespective of whether the
Customer is at fault, the Customer shall immediately repay the amounts of the
negotiable instrument, delay interest, penalties and all other fees, charges,
costs, and expenses, and shall compensate and reimburse the Bank for all losses
and damages incurred thereby, unconditionally and without any objection.

委任開發國內信用狀契約(Agreement for Delegation to Draw Domestic Letters of Credit)：

第 一 條 本契約存續期間，自立約日起至立約人履行或清償有關本契約立約人應履行之一切義務或應付一切款項之日止。
本契約項下信用狀所開立之匯票，其匯票到期日縱在上項期限之後，立約人仍負清償之責任。

立約人向 貴行申請開發信用狀時，應送開發信用狀申請書及 貴行要求之有關文件，並向 貴行申請墊
款。立約人願依本契約之規定，清償因上述申請開發信用狀所發生之每筆債務。

Article 1. The term of this agreement begins on the date hereof and terminates
on the date the Customer fully performed all of its obligations and repay all of
its indebtedness. With respect to a draft issued under a letter of credit that
is issued pursuant to a provision contained herein, notwithstanding that the
maturity date of that draft is subsequent to the expiration of the term hereof,
the Customer remains liable for all obligations thereof.

When the Customer applies to the Bank for the issuance of a letter of credit,
the Customer shall deliver to the Bank the relevant application form and all
other documents, instruments or materials requested by the Bank as well as apply
for an advance of funds from the Bank. The Customer agrees to repay each of the
indebtedness incurred by the Bank in connection with the issuance of the letters
of credit thereof by the Bank.

第 二 條 本契約所稱國內信用狀係指開發國內即期信用狀及（或）國內遠期信用狀，其中國內遠期信用狀項下所開具之匯票期

限，最長不得超過約定天數。

Article 2. The domestic letters of credit referred herein mean the domestic
sight letters of credit or domestic usance letters of credit, as the case may
be. The term of the draft issued under the domestic usance letters of credit
shall not exceed the agreed time period.

第 三 條 立約人承認每筆開發信用狀申請書所列金額與其所發生利息及一切費用，為 貴行代立約人保證付款或墊款之金額，

並同意以開發信用狀申請書及其信用狀項下匯票等有關文件為憑，授權貴行支付每筆信用狀項下之匯票票款。

 

 17 

 

 

Article 3. The Customer acknowledges that the amounts set forth in its
application for the issuance of letter of credit and all

interest and charges resulting there from are the amounts that the Bank advances
or guarantees the payment on behalf of the Customer. By the application for the
issuance of a letter of credit or any or all documents or instruments relating
to the draft there under, the Customer authorizes the Bank to pay any amount
shown on the relevant drafts drawn under each of the letters of credit.

第 四 條 立約人應於每次申請開發信用狀時，預先將匯票本息金額開具免除作成拒絕證書且以 貴行為擔當付款人之本票交與

貴行存執，以為清償立約人依本契約對 貴行所負債務之方法。

Article 4. In every instance that the Customer applies for the issuance of a
letter of credit, it shall first deliver to the Bank a promissory note which
does not require a certificate of protest for its enforcement and where the Bank
serves as the paying agent. That promissory note is served as the repayment
method for all of the Customer’s indebtedness incurred hereunder.

第 五 條 立約人承認立約人依第四條規定交付 貴行之本票係備償立約人依本契約所負債務之方法，即民法上所謂間接給付，

與立約人依本契約應負之債務並存。

Article 5. The Customer acknowledges that the promissory note that was delivered
to Bank pursuant to the foregoing Article 4 is the method by which the Customer
shall repay its indebtedness created hereunder, which method is the indirect
payment method under the Civil Code, and shall exist in conjunction with the
indebtedness incurred hereby.

第 六 條 依本契約上之信用狀所提示之匯票及附屬單據，如經 貴行審查認為形式上與信用狀所載條件符合時即得墊款或承兌

墊款後，不論經 貴行書面或口頭通知，立約人願自 貴行墊付日起十日內清償每筆墊款並支付其利息，墊款利息按 墊款日
貴行所訂基準利率加四％一次計付；如係承兌，則願於承兌匯票到期日前將其票款交存 貴行備付。若超過
上述期限，立約人仍未清償或交存備付票款，則願自墊款日或匯票到期日起，按各該日 貴行新臺幣基準利率加四％ 支付利息，並另按 貴行規定之計付違約金。

前項匯票或單據等，縱在事後證實其為偽造、變造或因其他原因發生糾紛（包括貨品品質或數量與單據不符等情事） 時，亦與
貴行無涉，立約人絕不以任何理由為抗辯而拒絕付款。

Article 6. In accordance with the Bank’s review and determination, if the drafts
and all related documents, presented in accordance with the provisions set forth
in the letter of credit issued pursuant to this Agreement match the form and
substance set forth in that letter of credit, the Bank shall immediately
advance, or accept and advance, the issued amounts thereto. Irrespectively of
whether the Customer is notified orally or in writing, the Customer shall repay
with interest all funds advanced within 10 days from the date of that advance.
Interest payable for the advanced amounts will be calculated based on the Base
Rate of the Bank at the date of the advance, plus 4% per annum. In the
circumstance of acceptance, the Customer shall then deposit the amounts in
equivalent to the issued amounts to an account opened with the Bank prior to the
maturity date. If the aforementioned period has expired, and the Customer fails
to repay or deposit those amounts, the Customer shall immediately pay the
interest, calculated according to the Bank’s New Taiwan Dollar Base Rate plus 4%
per annum, plus all penalties incurred in accordance with the Bank’s policies,
regulations, and guidelines.

Notwithstanding any controversy or dispute arising from the discovery that the
aforementioned drafts or documents related thereto, were forged, changed or
altered, or there exists any other reason, (including, without limitations, the
instance where the product quality or quantity deviates from what is shown on
the documents or instruments), the Bank shall not be responsible thereto, and
the Customer shall not, for any reason, object to or refuse payment.

第 七 條 立約人申請開發信用狀應負擔之各項手續費，經 貴行通知隨即繳付。

Article 7. Upon receipt of notice from the Bank, the Customer shall immediately
pay any and all charges and expenses incurred in connection with the application
and issuance of letters of credit.

第 八 條 非因可歸責於 貴行之事由，致本契約信用狀因傳達機關傳遞中發生之錯誤或遲延，或專門術語解釋上之錯誤，及單

證、或單證所載貨品、或貨品之品質或數量或價值等之有全部或一部滅失或遲延或未抵達交貨地，以及貨物無論在運
輸中或運抵後，或因未經保險或保額不足、或因任何第三者之阻滯或扣留，及其他因素等情事，以致喪失或損害時， 均與
貴行無涉。在以上任何情形之下，該信用狀款項仍由立約人全額照付。

Article 8. So long as it is not attributable to the fault of the Bank, the Bank
shall not be responsible for any error or delay occurred during the transmission
of the letter of credit issued pursuant hereto by the transmission agency, any
error in interpreting any technical terminology thereto, any delay in arriving
at the place of delivery, any losses, damages, deterioration or destruction,
whether in quality, volume, or value of the documents or the goods shown on the
documents, any losses or damages occurred during their transportation or
subsequent to their arrival at the place of delivery resulting from the
insufficiency of the insured amount or the lack of insurance thereof, any
hindrance, confiscation, or detention by a third party or for any other reason
or reasons whatsoever. Notwithstanding the occurrence of any of the above event,
the Customer shall pay the full issued amount under that letter of credit.

第 九 條 依每筆信用狀之記載所採購之貨物，如因信用狀受益人不履行契約、交貨遲延或其他不可抗拒之情事，致發生損失時，

均由立約人負擔。

Article 9. If any losses or damages occur to the purchased goods shown on the
letter of credit resulting from any failure to perform, delivery, or delay by
the beneficiary of the letter of credit, or resulting from any other force
majeure event, the Customer shall bear all responsibility.

第 十 條 對信用狀項下有關作業、責任、義務、本契約如有未盡事宜，立約人同意將現行國際商會所頒訂之「信用狀統一慣例

與實務」及貿易條件解釋之國際規則中所訂各項條款作為本契約內容之一部份並受其拘束。

Article 10. If any matter with respect to the operation, responsibilities, or
obligations under the letter of credit is not provided herein, the Customer
agrees that the Uniform Customs and Practice for Documentary Credits set forth
by the International Chamber of Commerce, and the INCOTEREMS shall be
incorporated therein as an integral part thereof. The Customer agrees to be
bound by those terms.

第十一條 每筆信用狀項下之貨品，或立約人另行提供之擔保品，立約人均願事先就保險種類及保險條件，徵得 貴行同意後，

以 貴行為受益人（或加註抵押權特約條款）投保足額保險，投保所需一切費用，概由立約人負擔。立約人如遲不辦 理投保，或保險到期未辦續保手續， 貴行有權代為辦理，但
貴行並無代為投保之義務。投保所需費用如由 貴行 先行墊付，立約人願立即償還，若有遲延，當由立約人按本契約第六條之規定計付利息。

 

 18 

 

 

Article 11. The Customer agrees to duly insure, with sufficient loss benefit,
all merchandise or inventory set forth under each letter of credit, or any
collateral provided by the Customer. Subject to the Bank’s prior approval, the
Customer shall name

the Bank as the beneficiary to that insurance (or include the specific clauses
in connection with the mortgage or any other lien therein) . All fees, charges,
costs, and expenses relating thereto are for the account of the Customer. If the
Customer delays in insuring or fails to renew the policies, the Bank has the
right, but not the obligation, to advance funds for the insurance premium or any
other fees and expenses thereof. The Customer shall repay any and all funds
advanced by the Bank. If the Customer delays in repaying the funds, the Customer
shall be liable for any and all interest incurred pursuant to Article 6 of this
agreement.

第十二條 立約人願提供本契約上各筆信用狀所載貨運單據、採購貨物與另行提供之擔保物，作為各筆信用狀項下匯票債務之擔

保，並以本契約為提供擔保之證明。前述採購貨物並包括其加工品之銷售所得（含現款或期票），如經加工外銷，亦 願在 貴行辦理出口押匯，以清償本契約債務。

Article 12. The Customer agrees to provide all transport documents, all
purchased goods shown on each letter of credit, and all other collateral
provided hereto, as a security for the indebtedness under each draft issued
pursuant to any letter of credit. This Agreement constitutes the conclusive
proof of the creation of that security interest. The aforementioned purchased
goods include, without limitation, all income from sales thereof after
value-added process (including cash or notes). If the aforementioned goods has
been processed for export, the Customer agrees to undertake export negotiation
at the Bank in order to repay its indebtedness as set forth herein.

第十三條 擔保品如有敗壞之虞或價值低落時，立約人願即補足之。如 貴行認為必要，並得逕行處分擔保品，抵償 貴行墊款

之本息及因處分而支出之一切費用。

Article 13. In the event that the collateral is in the danger of being lost,
damaged, deteriorated, destroyed, or its value has declined for any other reason
or reasons, the Customer agrees to immediately supplement it by providing
additional collateral. If the Bank deems it necessary, the Bank may dispose the
collateral in any manner to set off any proceeds received thereby against any
principal or interest of the Bank’s advanced funds and any and all costs and
expenses incurred in connection thereto.

第十四條 立約人不履行本契約所定各條款，或 貴行認為立約人有不能清償之虞時， 貴行得隨時要求立約人清償每筆債務， 並得不通知立約人逕行處分擔保品，以抵償每筆
貴行墊付款項及因處分而支出之一切費用。立約人如有他項財物 儲於 貴行， 貴行亦行有權留置或逕予抵銷。

Article 14. If the Customer fails to perform any obligation under the provisions
contained herein, or the Bank deems that the Customer unable to repay its
indebtedness when due, the Bank may, at any time, request the Customer to repay
each indebtedness, and directly dispose the collateral, without notifying the
Customer, to effectuate any set-off of the Bank’s advanced funds, and any and
all fees, charges, costs, or expenses incurred in connection thereto. If the
Customer has any other property deposited with the Bank, the Bank may further
retain that property and directly effectuate any set-off thereof.

委任開發即期信用狀契約(Agreement for Delegation to Draw Sight Letters of Credit)：

第 一 條 立約人向 貴行申請開發信用狀時，應檢附開發信用狀申請書，並向 貴行申請外幣墊款。立約人願依本契約之規定
清償每筆債務，絕不因立約人另立之開發信用狀申請書，或其他原因而有所異議。

Article 1. The Customer shall apply to the Bank for the issuance of letters of
credit by submitting the relevant application form and apply for the Bank to
advance funds in foreign currency. The Customer shall repay each indebtedness
created pursuant to the provisions contained herein. The Customer shall not
object by reason of other application for letter of credit or for any other
reasons.

第 二 條 本契約額度得以其他外幣動用，其利息按 貴行對其他外幣墊款利率計算，並有本契約第七條、第八條之適用。如因

匯率變動或其他原因致使 貴行在本契約下墊款金額超過本約額度時，其超過部份仍由立約人及保證人負責立即償 付。

Article 2. The funds drawn down pursuant to this agreement may be drawn in other
foreign currency. The interest on these foreign currency draw downs shall be
calculated according to the interest rate used by the Bank for other foreign
currency advances and Articles 7 and 8 hereof. If the amounts advanced by the
Bank exceeds the amounts set forth herein as a result of exchange rate
fluctuation or any other reasons, the Customer and guarantor, if any shall
immediately repay the excess portion.

第 三 條 立約人授權 貴行支付每筆信用狀項下之匯票票款。

Article 3. The Customer authorizes the Bank to pay the draft issued under and
pursuant to each issued letter of credit.

第 四 條 立約人願將每筆輸入許可證（或免除許可證貨品專用開發信用狀申請書第二聯）交付 貴行，並承認 貴行所開具每
筆結匯證實書或交易憑證所載信用狀金額與結匯金額之差額（即未結匯金額）及其利息、違約金及有關費用，為 貴 行墊款之金額，並同意以結匯證實書或交易憑證或
貴行有關文件為其憑證，絕無異議。

Article 4. The Customer shall deliver to the Bank each import permit (or the
second slip of the specialized application for the issuance of letters of credit
for permit-exempt goods). The Customer stipulates that the amount advanced by
Bank includes the difference between amount shown on the foreign exchange
settlement receipt or trade certificate and the foreign exchange settlement
amounts, (i.e. the unsettled exchange amounts), as well as all applicable
interest, penalties, and related fees and charges. The Customer further agrees
to use the foreign exchange settlement receipt or trade certificate for
verification, and shall raise no objections.

第 五 條 立約人願意提供各信用狀項下貨運單據及進口貨品為各筆信用狀下一切債務之擔保，並以本契約為提供擔保之證明。 倘不依本契約償還墊款或
貴行認為立約人之財務顯有惡化，致影響清償債務之虞時， 貴行為保全債權，得代向海
關報關提貨，並得拍賣或自由處分（包括處分方法、時間及價格等）所進口之貨品及其他擔保物抵償 貴行墊款本息
及因處分而支出之一切費用及損失（包括報關提貨所支付之稅捐、倉租、運輸等費用）。倘有不足抵償時，仍由立約 人連帶負責補足清償。

Article 5. The Customer agrees to provide the transport documents and import
goods under each letter of credit as collateral for the indebtedness created
under each letter of credit. This agreement constitutes the conclusive proof of
the creation of that security interest. If the Customer fails to repay the
advanced amounts pursuant hereto, or the Bank determines that the Customer is
unable to repay those amounts when due as a result of a decline in its financial
standing, the Bank may declare and claim those imported goods from the Customs
Administration and auction or freely dispose those goods (in its sole discretion
with respect to the method, time, price thereof), as well as other collateral
provided to the Bank as security, to set off the Bank’s advanced amount and any
and all other fees and charges incurred thereof (including taxes, warehouse
rent, and transport fees disbursed in declaring and claiming of the goods). If
there is any insufficiency thereof, the Customer shall jointly remain
responsible thereof.

 

 19 

 

 

第 六 條 立約人應於每筆信用狀項下貨運單據到達經 貴行發出通知或口頭通知後十日內清償每筆墊款及支付其利息，並應按

償還當日 貴行訂定之即期外匯賣出匯率結匯或以自有外匯償還之。但有下列各款情形之一者，其清償方法如左：

1.如貨運單據到達而貨品尚未運到，立約人願檢具船公司證明文件，於貨品運到後三日內清償。但貨運單據寄達經

貴行通知後屆滿三十日貨品仍未運到，立約人願立即清償。

2.如貨品運到而貨運單據尚未寄達需申請擔保提貨時，立約人願立即清償。申請副提單背書時亦同。

3.信用狀有效期限雖已屆滿，但屆期後寄達之貨運單據，倘押匯時符合條件，立約人願立即負責清償。

4.如貨品係分批裝運時，應按分批貨運單據金額先行償還 貴行墊款。惟以空運方式分批裝運者，除經 貴行同意 外，立約人願按信用狀之墊款金額全部一次清償。

Article 6. The Customer shall repay each advanced amounts and pay each interest
payment within ten days after the receipt of notice in writing or orally from
the Bank upon the arrival of the transport documents under each letter of
credit. The Customer shall further repay the Bank either by its own foreign
currency or by settling a foreign exchange based on the Bank’s spot exchange
selling rate on the date of the repayment; except if any of the following events
occurs, the repayment method will be as set forth therein:

1.If the transport documents arrive prior to the arrival of the goods, the
Customer may provide verification documents from the shipping company and make
repayment within three days after the arrival of the goods. But if the goods
have not arrived thirty days after the Bank has issued the notice in connection
with the arrival of transport documents, the Customer shall immediately repay in
full.

2.If the goods arrive prior to the arrival of the transport documents, and a
delivery against letter of guarantee is required to be undertaken, the Customer
shall immediately make repayment. This shall also apply when the endorsement on
the countersigned bill-of-lading is provided upon application.

3.If the letter of credit has expired but the transport documents received after
that date conform to the conditions during negotiation, the Customer shall
immediately repay in full.

4.If the goods are shipped in installment, the Customer shall repay the Bank’s
advanced amount in proportion to the goods shipped in each installment as set
forth in each transport document. In the event that the multiple shipments are
shipped by air, the Customer agrees to repay the advance on the letter of credit
in lump sum, unless otherwise approved by the Bank.

第 七 條 貴行如有墊款時，墊款利息應自 貴行實際墊款之日(載有授權扣帳條款之信用狀為 貴行存同行之扣帳日；無有授權

扣帳條款之信用狀為 貴行作帳及發送付款電文之日)起算至前條所定清償之日止，按墊款日與 貴行約定之利率機動 計息，於每筆墊款償還時一併結匯償付之。

Article 7. If the Bank advances funds, the interest on the advance shall be
calculated beginning the date of the Bank’s actual advance and terminating on
the repayment date determined herein. (If the letter of credit contains a
provision authorizing a deduction, the date of the Bank’s actual advance shall
be the date of that deduction. If the letter of credit does not contain a
provision authorizing the deduction, the date of the Bank’s actual advance shall
be the date of the Bank’s book-entry and issuance of payment notification.) The
interest shall be calculated by the rate of interest as agreed by the Bank and
the Customer on the relevant advance date, and shall be settled and paid in lump
sum with the repayment of each advance.

第 八 條 立約人清償每筆墊款本息如有遲延時，願改按遲延日之 貴行「新臺幣基準利率加年率四％」與「外匯授信利率」孰

高為準計付遲延利息並給付違約金。

Article 8. If the Customer delays the repayment of each advanced funds and
interest thereof, the Customer shall pay default interest calculated according
to the greater of the Bank’s “New Taiwan Dollar Base Rate plus 4% per annum” or
“Foreign Exchange Credit Line Rate of Interest”, beginning on the date of the
delay. The Customer further agrees to pay any penalties incurred thereof.

第 九 條 貴行應立約人之申請而簽署之擔保提貨書或副提單背書，其上所列之貨名、規格、單價、總金額及提貨條件與嗣後寄

達之貨運單據所載不符時，立約人均願按寄達 貴行之貨運單據所列條件負責辦理補繳款及其他一切手續。倘因 貴 行簽署之單據與寄達之單據內容不符而致
貴行遭受任何損失時，立約人願負一切賠償之責。該擔保提貨或副提單背 書申請書所載內容視同本契約之附件，立約人均願遵守。

Article 9. If the Bank issues a letter of guarantee for delivery of goods or
endorses a countersigned bill-of-lading at the Customer’s application and
request, and the product name, format, unit price, total price, or delivery
terms and conditions deviates from those contained in the later arriving
transport documents, the Customer shall pay any supplementary payments and
handle all other tasks in accordance with the transport documents. If the Bank
incurs any losses or damages as a result of the discrepancy between the contents
of the documents endorsed by the Bank and the transport documents received, the
Customer shall compensate and indemnify the Bank for any and all losses and
damages therefrom. This application for letter of guarantee or endorsement of a
countersigned bill-of-lading, as the case may be, is incorporated herein by
reference and made a part hereof. The Customer shall abide by all terms and
conditions therein.

第 十 條 每筆信用狀下貨品（包括運輸中貨品）如因售貨人（信用狀受益人）不履行契約，遲延交貨或其他不可抗力之事變致 使
貴行發生損失時，其損失仍由立約人負擔，如信用狀受益人未能提取每筆信用狀項下金額之全部或一部或信用狀 逾有效期限， 貴行得逕行支取，俾抵償每筆信用狀項下之墊款。

Article 10. If the Bank incurs any losses or damages in the goods (including
goods in transit) under each letter of credit, as a result of the seller’s
(letter of credit beneficiary’s) failure to perform its obligation, late
delivery of goods, or other force majeure event, the Customer shall bear the
responsibility and fully indemnify the Bank. If the letter of credit beneficiary
is unable to receive the whole or a portion of the amount under each letter of
credit, or the letter of credit has expired, the Bank may reclaim the funds to
set it off against Bank’s advanced funds under each letter of credit.

第十一條 每筆信用狀項下之貨品，立約人願就保險種類及保險條件事先徵得 貴行意見，貨品如以 FOB、C&F 或類似之價格條

件進口時，並以 貴行為優先受益人投保適當保險，將保險單及保費收據正本交付 貴行收執，投保所需費用概由立 約人負擔。立約人如遲不辦理投保或保險到期未辦續保手續時，
貴行有權代為辦理，但 貴行並無代為投保之義務。 保險費用如經 貴行先行墊付，立約人願立即償還，若有遲延 貴行得將其列入債權金額，並按本契約第七、八條規
定計收利息及違約金。

Article 11. The Customer shall obtain the Banks consent with respect to the
types of the insurance and relevant insurance conditions for the insurance of
the goods set forth in each letter of credit. If the goods are imported pursuant
to FOB, C&F, or other similar pricing conditions, the Customer shall duly insure
the goods, name the Bank as beneficiary, and provide the originals of the
insurance policy and insurance premium invoice to the Bank for safekeeping. The
Customer shall bear any and all related insurance costs and expenses. If the
Customer delays insuring or fails to renew the policy, the Bank has the right,
but not the obligation, to advance funds and insure the goods on Customer’s
behalf. The Customer shall repay any and all funds advanced by the Bank. If the
Customer delays it repayment, the Bank may roll that amount to Customer’s total
indebtedness, and the Customer shall pay interest and penalties in accordance
with Articles 7 and 8 of this agreement.

 

 20 

 

 

第十二條 凡持有立約人收到進口單據之書簡或提供擔保物之摺據前往 貴行請求返還或交換擔保物者，貴行得認為立約人之代

理人，逕行返還或交換之。如因此而發生糾葛，立約人自願負一切責任。

Article 12. Any person who requests the Bank to return or replace the collateral
by tendering records of the import documents or certificate of custody initially
received by the Customer, shall be deemed as the duly authorized representative
of the Customer, and the Bank shall be entitled to so return or replace the
collateral. The Customer shall bear full responsibility for any controversy or
dispute arising there from.

第十三條 非因可歸責於 貴行之事由，致本契約信用狀因傳達機關傳遞中發生之錯誤或遲延，或專門術語解釋上之錯誤，及單

證、或單證所載貨品、或貨品之品質或數量或價值等之有全部或一部滅失或遲延或未抵達交貨地，以及貨物無論在運
輸中或運抵後，或因未經保險或保額不足、或因任何第三者之阻滯或扣留，及其他因素等情事，以致喪失或損害時， 均與
貴行無涉。在以上任何情形之下，該信用狀款項仍由立約人全額照付。

Article 13. So long as it is not attributable to the fault of the Bank, the Bank
shall not be responsible for any error or delay occurred during the transmission
of the letter of credit issued pursuant hereto by the transmission agency, any
error in interpreting any technical terminology thereto, any delay in arriving
at the place of delivery, any losses, damages, deterioration or destruction,
whether in quality, volume, or value of the documents or the goods shown on the
documents, any losses or damages occurred during their transportation or
subsequent to their arrival at the place of delivery resulting from the
insufficiency of the insured amount or the lack of insurance thereof, any
hindrance, confiscation, or detention by a third party or for any other reason
or reasons whatsoever. Notwithstanding the occurrence of any of the above event,
the Customer shall pay the full issued amount under that letter of credit.

第十四條 立約人承認本契約信用狀下所提示之匯票及所屬單證，如經 貴行審查認為在表面上與信用狀

條件尚屬符合而承兌或付款後，立約人即願依第二條所定之清償日期照付，上項匯票、單證等，縱或在事後證實其
為非真實、或屬偽造變造、或有其他瑕疵（包括貨物品質或數量與單證不符等情事），概與 貴行無涉，立約人絕不 以任何理由為抗辯而拒付之。

Article 14. The Customer acknowledges that it shall, in accordance with the
repayment date set forth in Article 2, repay the Bank for any acceptance or
payment undertaken following verification that the draft and all related
documents issued under the letter of credit provisions in this Agreement conform
to the terms and conditions set forth in the letter of credit.

Notwithstanding any controversy or dispute arising from the discovery that the
aforementioned drafts or documents related thereto, were forged, changed or
altered, or there exist any other reason or reasons, (including, without
limitations, the instances where the product quality or quantity deviates from
what is shown on the documents or instruments), the Bank shall not be
responsible thereto, and the Customer shall not, for any reason, object to or
refuse payment.

第十五條 對信用狀項下有關作業、責任、義務，立約人同意依現行國際商會所頒訂之「信用狀統一慣例」及貿易條件解釋之國

際規則所訂各項條款為本契約內容之一部份並受其拘束。

Article 15. If matters with respect to the operation, responsibilities, or
obligations under the letter of credit are not provided herein, the Customer
agrees that the Uniform Customs and Practice for Documentary Credits set forth
by the International Chamber of Commerce, and the INCOTEREMS shall be
incorporated therein as an integral part thereof. The Customer agrees to be
bound by those terms.

委任開發遠期信用狀條款(Agreement for Delegation to Draw Usance Letters of Credit)：

第 一 條 立約人每次向 貴行申請開發遠期信用狀時，應檢送開發信用狀申請書，立約人均承認在約定之額度內各筆遠期信用
狀項下之信用狀結匯證實書或交易憑證所載信用狀金額與已結匯金額之差額（即未結匯金額）及其利息、違約金及有 關費用，為
貴行代立約人向國外保證付款或墊款之金額，並同意以開發信用狀申請書或遠期信用狀項下之結匯證實
書或交易憑證或匯票等有關文件為其憑證。立約人願依本契約之規定清償各筆債務。

Article 1. Each time the Customer applies to the Bank for the issuance of a
usance letter of credit, the Customer shall provide the relevant application
form with the Bank. The Customer acknowledges that the amount paid by the Bank
for foreign guarantee or advanced by the Bank on behalf of the Customer shall
include the difference between amount shown on the foreign exchange settlement
receipt or the trade certificate and the foreign exchange settlement amount (
i.e., the unsettled exchange amount) within the agreed limit, as well as
applicable interest, penalties, and related fees and charges. The Customer
further agrees to use the foreign exchange settlement receipt or trade
certificate for verification, and agrees to repay each indebtedness according to
the provisions set forth herein.

第 二 條 立約人採購物資之地區如非美元區域時，得以其他外幣申請開發遠期信用狀，但每筆遠期信用狀金額之合計依 貴行

指定匯率折算為美元計算，應在所約定額度內週轉。如因匯率變動或其他原因致使 貴行在本契約下墊款金額超過約 定額度時，其超過部份仍由立約人負責清償。

Article 2. If the Customer purchases goods in a jurisdiction where the legal
currency is not US dollar, the Customer may apply for issuance of usance letters
of credit in other foreign currency. But the total amount in each usance letter
of credit shall be converted into U.S. dollars by using an exchange rate
specified by the Bank, and the revolving amount shall be within the agreed
limit. If the Bank’s advanced amount exceeds the agreed limit due to exchange
rate fluctuation or other reasons, the Customer shall be responsible for
repaying the excess portion.

第 三 條 立約人除依與 貴行約定提供擔保品外，並願意提供本契約各筆信用狀項下貨運單據及進口貨物為各筆信用狀項下一
切債務之擔保，並以本契約為提供擔保之證明。貨物寄達而 貴行認為立約人之財務顯有惡化，致影響清償債務之虞 時，
貴行得逕行提貨實行擔保權，並得拍賣或自由處分（包括處分方法、時間及價格等），倘有不足抵償時，立約 人仍願負責補足。其因逕行提貨而由
貴行代墊之應付關稅、倉租、運輸等一切費用，立約人願負責立即照付。

Article 3. In addition to the collateral provided in accordance with the
agreement with the Bank the Customer agrees to provide the transport documents
and import goods in each letter of credit, as collateral for each letter of
credit. This agreement constitutes the conclusive proof of the creation of that
security interest. If the Bank deems that the Customer may be unable to make
payment due to a decline in its financial standing after arrival of the goods,
the Bank may claim the goods and execute its security interest. The Bank may
further auction or, at its discretion with respect to method, time, and price,
dispose of the goods. If there is any insufficiency, the Customer agrees to pay
the difference thereof. The Customer further agrees to immediately repay any and
all other advanced fees and charges incurred in the claiming of the goods,
including taxes, warehouse rent, and transport fees.

 

 21 

 

 

第 四 條 依本契約循環開發之各筆遠期信用狀，最長期限不得超過約定天數，並按開發信用狀申請書上列明之匯票期限或付款
期限計算各筆債務之清償日。如有墊款，墊款利息應自 貴行實際墊款之日(載有授權扣帳條款之信用狀為 貴行存同 行之扣帳日；無有授權扣帳條款之信用狀為
貴行作帳及發送付款電文之日)起算，按墊款日起與 貴行約定之利率機 動計息，於每筆墊款償還時一併結匯償付之。

Article 4. If a revolving usance letter of credit is issued hereunder, the
maximum period may not exceed the agreed number of days, and the repayment date
shall be determined according to the expiry of the draft or payment provided in
the letter of credit issuance application form. If the Bank makes advances, the
interest on the advance shall be calculated beginning the date of the Bank’s
actual advance. (If the letter of credit contains a deduction authorization
provision, the date of the Bank’s actual advance shall be the date of deduction.
If the letter of credit does not contain a deduction authorization provision,
the date of the Bank’s actual advance shall be the date of the Bank’s book-entry
and issuance of payment notification.) The interest shall be calculated by the
interest rate as agreed by the Bank and the Customer on the relevant advance
date, and shall be settled and paid in lump sum with the repayment of each
advance.

第 五 條 立約人於本契約每筆信用狀項下貨運單據到達後，應即辦理報關提貨手續，倘有不辦理或任何拖延情事以致 貴行遭
受任何損失或有損失之虞時，立約人願負責立即賠償，並願聽憑 貴行處理，絕無異議。

Article 5. The Customer shall immediately handle the tasks of declaring and
claiming the goods upon the arrival of each transport document issued under the
letters of credit pursuant hereto. If the Bank incurs any loss or damage as a
result of the Customer’s delay or failure to handle the matter, the Customer
shall compensate and indemnify the Bank for any and all losses and damages
thereof. The Customer shall further handle the matters according to the Bank’s
instruction, and shall raise no objections.

第 六 條 立約人最遲應於各筆遠期信用狀項下之債務清償日，將該筆債務本息按清償時 貴行公佈之即期外匯賣出匯率折算新

臺幣或以原幣償還，遲延償還時應依遲延日之 貴行「新臺幣基準利率加四％」與「外匯授信利率」孰高為準計付遲 延利息及違約金。

Article 6. The Customer shall repay the principal and interest on each advance
no later than the usance letter of credit repayment date. The Customer shall
repay the Bank in either original currency or New Taiwan Dollars converted by
using the Bank’s spot exchange selling rate on the date of the repayment. If the
Customer delays in repaying, the Customer shall pay default interest and
penalties calculated according to the greater of the Bank’s “New Taiwan Dollar
Base Rate plus 4% per annum” or “Foreign Exchange Credit Line Rate of Interest”,
beginning on the date of the delay.

第 七 條 貴行應立約人之申請而簽署之擔保提貨書或副提單背書，其上所列之貨名、規格、單價、總金額及提貨條件與嗣後寄 達之貨運單據所載不符時，立約人均願按寄達
貴行之貨運提單所列之條件負責辦理補繳款及其他一切手續。倘因 貴行簽署之單據與寄達之單據內容不符而致
貴行遭受任何損失時，立約人願負一切賠償之責。該擔保提貨或副提單 背書申請書所載內容視同本契約之附件，立約人均願遵守。

Article 7. If the Bank issues a letter of guarantee for delivery of goods or
endorses a countersigned bill-of-lading at the Customer’s application and
request, and the product name, format, unit price, total price, or delivery
terms and conditions deviates from those contained in the later arriving
transport documents, the Customer shall pay any supplementary payments and
handle all other tasks in accordance with the transport documents. If the Bank
incurs any losses or damages as a result of the discrepancy between the contents
of the document endorsed by the Bank and the transport document received, the
Customer shall compensate and indemnify the Bank for any and all losses and
damages therefrom. This application for letter of guarantee or endorsement of a
countersigned bill-of-lading, as the case may be, is incorporated herein by
reference and made a part hereof. The Customer shall abide by all terms and
conditions therein.

第 八 條 立約人應於申請開發遠期信用狀時，預先將約定額度或各筆信用狀債務本金暫按 貴行指定匯率折算新臺幣，一次或

逐次開具免除作成拒絕證書且以銀錢業為擔當付款人之本票交與 貴行備償。如立約人未能履行上開條款時， 貴行
得以該本票獨立行使票據法上之權利。如因外匯匯率變動致該本票票款不足清償債務本息金額或國外銀行請求之利息 比較第四條計算之利息為多時，立約人願立即補足不足額。

Article 8. If the Customer applies for issuance of a usance letter of credit, it
shall first convert the agreed amount or the indebtedness amount under each
letter of credit into New Taiwan Dollars by using the exchange rate determined
by the Bank. The Customer shall at once or in multiple instances, as the case
may be, issue a promissory note in which a monetary institution is the paying
agent and does not require the certificate of protest for its enforcement. The
Customer shall deliver that promissory note to the Bank as a back-up for
repayment. If the Customer is unable to perform the above, the Bank may
independently execute its rights against the promissory note in accordance with
the Law of Negotiable Instruments. In the event that the promissory note amount
is insufficient to repay the indebtedness due to foreign exchange rate
fluctuation, or the interest claimed by the foreign bank exceeds the interest
calculated according to Article 4, the Customer agrees to pay any insufficiency
thereof.

第 九 條 每筆信用狀項下之貨品，立約人願就保險種類及保險條件事先徵得 貴行同意，貨品如以 FOB、C&F 或類似之價格條

件進口時，並以 貴行為優先受益人投保適當保險，將保險單及保費收據正本交付 貴行收執，投保所需費用概由立 約人負擔。立約人如遲不辦理投保或保險到期未辦續保手續時，
貴行有權代為辦理，但 貴行並無代為投保之義務。 保險費用如經 貴行先行墊付，立約人願立即償還，若有遲延 貴行得將其列入債權金額，並按本契約第四、六條規
定計收利息。

Article 9. The Customer shall obtain the Banks consent with respect to the types
of the insurance and relevant insurance conditions for the insurance of the
goods set forth in each letter of credit. If the goods are imported pursuant to
FOB, C&F, or other similar pricing conditions, the Customer shall duly insure
the goods, name the Bank as beneficiary, and provide the originals of the
insurance policy and insurance premium invoice to the Bank for safekeeping. The
Customer shall bear any and all related insurance costs and expenses. If the
Customer delays insuring or fails to renew the policy, the Bank has the right,
but not the obligation, to advance funds and insure the goods on Customer’s
behalf.

The Customer shall repay any and all funds advanced by the Bank. If the Customer
delays it repayment, the Bank may roll that amount to Customer’s total
indebtedness, and the Customer shall pay interest and penalties in accordance
with Articles 4 and 6 of this agreement.

第 十 條 每筆信用狀項下貨品（包括運輸中貨品）如因售貨人（信用狀受益人）不履行契約、遲延交貨或其他不可抗力之事變

致使 貴行發生損失時，其損失仍由立約人負擔，如信用狀受益人未能提取每筆信用狀項下金額之全部或一部，或信 用狀逾有效期限，
貴行得逕行支取，俾抵償每筆信用狀項下之墊款。

 

 22 

 

 

Article 10. If the Bank incurs any losses or damages in the goods (including
goods in transit) under each letter of credit, as a result

of the seller’s (letter of credit beneficiary’s) failure to perform its
obligation, late delivery of goods, or other force majeure event, the Customer
shall bear the responsibility and fully indemnify the Bank. If the letter of
credit beneficiary is unable to receive the whole or a portion of the amount
under each letter of credit, or the letter of credit has expired, the Bank may
reclaim the funds to set it off against Bank’s advanced funds under each letter
of credit.

進口託收購料借款契約(Loan Agreement for Import Collection on Purchased Goods)：

第 一 條 立約人於償付國外進口託收貨款時，應檢附相關單據文件向 貴行申請外幣墊款。立約人願依本契約之規定清償每筆 債務。

Article 1. If the Customer repays the purchase price for imported goods by way
of collection, the Customer shall apply for an advance in foreign currency from
the Bank and provide the related documents. The Customer shall repay each
indebtedness according to the provisions set forth herein.

第 二 條 本契約額度得以其他外幣動用，其利息按 貴行對其他外幣墊款利率計算，並有本契約第五條、第八條之適用。如因

匯率變動或其他原因致使 貴行在本契約下墊款金額超過本契約額度時，其超過部份仍由立約人負責立即償付。

Article 2. The amount set forth herein may be drawn in a foreign currency, and
its interest will be calculated according to interest rate used by the Bank in
providing foreign currency advances, and subject to Articles 5 and 8 of this
Agreement. If, as a result of exchange rate fluctuation or other reasons, the
amount advanced by the Bank exceeds the amount set forth in this Agreement, the
Customer shall repay the excess portion.

第 三 條 立約人授權 貴行支付每筆承兌交單(D/A)或付款交單(D/P)項下之匯票票款。

Article 3. The Customer authorizes the Bank to pay the amount under the bill of
exchanges pursuant to a document against acceptance or document against payment
method.

第 四 條 立約人願將每筆輸入許可證（或免除許可證貨品專用開發信用狀申請書第二聯）交付 貴行，並承認 貴行所開每筆

結匯證實書或交易憑證所載匯款金額與已結匯金額之差額（即未結匯金額）及其利息、違約金及有關費用，為 貴行 墊款之金額，並同意以結匯證實書或交易憑證或
貴行有關文件為其憑證，絕無異議。

Article 4. The Customer shall deliver to the Bank each import permit (or the
second slip of the specialized application for the issuance of letters of credit
for permit-exempt goods). The Customer stipulates that the amount advanced by
Bank includes the difference between amount shown on the foreign exchange
settlement receipt or trade certificate and the foreign exchange settlement
amount (i.e. the unsettled exchange amount), as well as applicable interest,
penalties, and related fees and charges. The Customer further agrees to use the
foreign exchange settlement receipt or trade certificate for verification, and
shall raise no objections.

第 五 條 依本契約動用之外幣墊款最長期限不得超過約定天數，利息依 貴行實際墊款日起按與 貴行約定之利率機動計息。

Article 5. The maximum period for foreign currency advances pursuant to this
Agreement shall not exceed the agreed number of days, and interest shall be
calculated by using the agreed rate of interest, beginning on the date of the
advance by the Bank.

第 六 條 立約人於本契約每筆進口項下貨運單據到達後，應即辦理報關提貨手續，倘有不辦理或任何拖延情事以致 貴行遭受

任何損失或有損失之虞時，立約人願負責立即賠償，並願聽憑 貴行處理，絕無異議。

Article 6. The Customer shall immediately handle the tasks of declaring and
claiming the goods upon the arrival of each transport document issued under the
letters of credit pursuant hereto. If the Bank incurs any loss or damage as a
result of the Customer’s delay or failure to handle the matter, the Customer
shall compensate and indemnify the Bank for any and all losses and damages
thereof. The Customer shall further handle the matters according to the Bank’s
instruction, and shall raise no objections.

第 七 條 立約人願意提供各筆進口項下貨運單據及進口貨品為一切債務之擔保，並以本契約為提供擔保之證明。倘不依本契約 償還墊款或
貴行認為立約人之財務顯有惡化，有不能清償之虞時， 貴行為保全債權，得代向海關報關提貨，並得
拍賣或自由處分（包括處分方法、時間及價格等）所進口之貨品及其他擔保物抵償 貴行墊款本息及因處分而支出之
一切費用及損失（包括報關提貨所支付之稅捐、倉租、運輸等費用）。倘有不足抵償時，仍由立約人負全部清償之責。

Article 7. The Customer agrees to provide the transport documents and import
goods under each letter of credit as collateral for all of the Customer’s
indebtedness hereunder. This agreement constitutes the conclusive proof of the
creation of that security interest. If the Customer fails to repay the advance
amounts pursuant hereto, or the Bank determines that the Customer is unable to
repay those amounts when due as a result of a decline in its financial standing,
the Bank may declare and claim those imported goods from the Customs
Administration and auction or freely dispose those goods (in its sole discretion
with respect to the method, time, price thereof) as well as other collateral
provided to the Bank as security, to set off the Bank’s advanced amount and any
and all other fees and charges incurred thereof (including taxes, warehouse
rent, and transport fees disbursed in declaring and claiming of the goods). If
there is any insufficiency thereof, the Customer shall jointly remain
responsible thereof.

第 八 條 立約人清償每筆墊款本息如有遲時，願改按遲延日 貴行之「新臺幣基準利率加年率四%」與「外匯授信利率」擇其 較高者為準計付遲延利息及違約金。

Article 8. If the Customer is delayed in repaying each advance and applicable
interest, the Customer agrees to pay default interest and penalties calculated
according to the greater of the Bank’s “New Taiwan Dollar Base Rate plus 4%” or
“Foreign Exchange Credit Line Rate of Interest”, beginning on the date of the
delay.

第 九 條 貴行應立約人之申請而簽署之擔保提貨書或副提單背書，其上所列之貨名、規格、單價、總金額及提貨條件與嗣後寄 達之貨運單據所載不符時，立約人均願按寄達
貴行之貨運單據所列條件負責辦理補繳款及其他一切手續。倘因 貴 行簽署之單據與寄達之單據內容不符而致
貴行遭受任何損失時，立約人願負一切賠償之責。該擔保提貨或副提單背 書申請書所載內容視同本契約之附件，立約人均願遵守。

Article 9. If the Bank issues a letter of guarantee for delivery of goods or
endorses a countersigned bill-of-lading at the Customer’s application and
request, and the product name, format, unit price, total price, or delivery
terms and conditions deviates from those contained in the later arriving
transport documents, the Customer shall pay any supplementary payments and
handle all other tasks in accordance with the transport documents. If the Bank
incurs any losses or damages as a result of the discrepancy between the contents
of the document endorsed by the Bank and the transport document received, the
Customer shall compensate and indemnify the Bank for any and all losses and
damages therefrom. This application for letter of guarantee or endorsement of a
countersigned bill-of-lading, as the case may be, is incorporated herein by
reference and made a part hereof. The Customer shall abide by all terms and
conditions therein.

第 十 條 每筆進口項下貨品（包括運輸中貨品）如因售貨人（國外出口商）不履行契約，遲延交貨或其他不可抗力之事變致 貴

行發生損失時，其損失仍由立約人負擔。

 

 23 

 

 

Article 10. If the Bank incurs any losses or damage as a result of seller’s
(foreign exporter’s) failure to perform any provision, delay in delivery of
goods, or other force majeure event, in any imported goods (including goods in
transit), the Customer shall bear the responsibility and fully indemnify the
Bank.

第十一條 每筆進口項下之貨品，立約人願就保險種類及保險條件事先徵得 貴行同意，貨品如以 FOB、C&F 或類似之價格條件

進口時，並以 貴行為優先受益人投保適當保險，並將保險單及保費數據正本交付 貴行收執，投保所需費用概由立 約人負擔。立約人如遲不辦理投保或保險到期未辦續保手續時，
貴行先行墊付，立約人願立即償還，若有遲延 貴 行得將其列入債權金額，並按本契約第五、八條規定計收利息及違約金。

Article 11. The Customer shall obtain the Banks consent with respect to the
types of the insurance and relevant insurance conditions for the insurance of
the goods set forth in each letter of credit. If the goods are imported pursuant
to FOB, C&F, or other similar pricing conditions, the Customer shall duly insure
the goods, name the Bank as beneficiary, and provide the originals of the
insurance policy and insurance premium invoice to the Bank for safekeeping. The
Customer shall bear any and all related insurance costs and expenses. If the
Customer delays insuring or fails to renew the policy, the Bank has the right,
but not the obligation, to advance funds and insure the goods on Customer’s
behalf. The Customer shall repay any and all funds advanced by the Bank. If the
Customer delays it repayment, the Bank may add that amount to Customer’s total
indebtedness, and the Customer shall pay interest and penalties in accordance
with Articles 5 and 8 of this agreement.

第十二條 凡持有立約人收到進口單據之書簡或提供擔保物之摺據前往 貴行請求返還或交換擔保物者，貴行得認為立約人之代
理人，逕行返還或交換之。如因此而發生糾葛，立約人自願負一切責任。

Article 12 Any person who requests the Bank to return or replace the collateral
by tendering the import documents or certificate of custody received by the
Customer, shall be deemed as the duly authorized representative of the Customer.
The Bank shall be entitled to return or replace the collateral, and if any
controversy or dispute arises therefrom, the Customer shall bear full
responsibility.

外幣融資債務幣別轉換契約(Agreement for Conversion of Currency in Foreign Currency Facility)：

立約人前向 貴行簽訂「委任開發遠期信用狀契約」、「委任開發即期信用狀契約」及相關書類憑證（以上分稱或合稱原契約，委 請 貴行開發信用狀或借用外幣融資在案。茲蒙
貴行同意將原契約項下結欠之外幣融資債務，辦理融資幣別轉換，特訂立本契 約，並同意遵守約定條款如左：

The Customer has previously requested the Bank to issue letters of credit or
provide foreign currency facility by entering into the “Delegation to Draw
Usance Letters of Credit Agreement”, “Delegation to Draw Sight Letters of Credit
Agreement”, and related documents (hereinafter referred to, jointly or
severally, as the “Original Agreements”). As a result of Bank’s approval to
convert any foreign currency facility undertaken in the Original Agreements, the
Customer hereby enters into this Agreement, and agrees to abide by the following
terms and conditions:

第 一 條 原契約項下結欠之外幣融資債務餘額，同意依雙方議定之匯率折算轉換為約定幣別給付，並以立約人出具之「外幣融

資債務幣別轉換申請書」所載之內容為據。

Article 1. The Customer shall pay the balance of any foreign currency facility
undertaken in the Original Agreements by the agreed currency, converted at the
mutually agreed exchange rate, in accordance with the contents of the
“Application Form for Conversion of Currency in Foreign Currency Facility”
presented by the Customer.

第 二 條 原提供融資債務之擔保物仍為幣別轉換後融資債務之擔保物，有關到期日及償還方式悉按原契約約定辦理。

Article 2. The collateral provided for the indebtedness under the original
financing remains as the collateral provided for the indebtedness following the
currency conversion. The maturity date and repayment method remain the same as
set forth in the Original Agreements.

第 三 條 轉換前及轉換後融資債務之利息，同意依貴行掛牌該相關幣別融資適用利率加碼計收，並依原契約約定清償日貴行掛

牌即期賣出匯率折算新臺幣支付 貴行，若立約人支付遲延時，貴行得依原契約約定計收違約金。

Article 3. The Customer agrees to calculate the facility interest, before and
after the conversion, by using the Bank’s prevailing rate of interest and markup
applicable to the relevant currencies in that facility. The Customer further
agrees to pay the Bank in New Taiwan Dollars, as converted at the Bank’s
prevailing spot exchange selling rate on the date of the repayment. If the
Customer delays in repayment, the Bank may collect penalties calculated
according to the Original Agreements.

出口押匯契約(Export Negotiation Agreement)：

第 一 條 茲因立約人可於與 貴行約定之額度內辦理押匯或貼現，依立約人所簽發或背書之國內、外押匯匯票與／或出口單
據，爰經雙方協議：凡本契約中所載各條款，均應認為永久繼續有效，隨時適用，凡立約人所簽發或背書之押匯匯票 與／或單據，無論其為直接或經由他人向
貴行押匯或貼現，均須遵守本契約之約定，且每次押匯或貼現，除非經 貴 行要求，無需重新簽訂本契約。

Article 1. Within the amount agreed by the Customer and the Bank, the Bank may
undertake negotiation or discounts with the Customer in accordance with domestic
or foreign negotiable drafts or export documents signed or endorsed by the
Customer. The parties hereby agree to the following: any and all provisions set
forth in this Agreement shall be effective and valid forever and applicable at
any time. Any and all negotiated drafts and/or documents signed or endorsed by
the Customer shall comply with the provisions set forth in this Agreement,
irrespective of whether the negotiation or discount was conducted with the Bank
directly or through any other person. Unless otherwise requested by the Bank, it
shall be unnecessary to re-execute this Agreement for each negotiation or
discount.

第 二 條 茲願提供向 貴行申請押匯／貼現之貨運單據及其有關貨物予 貴行為擔保物，以擔保 貴行押匯或貼現立約人所簽

發或背書之匯票與／或單據金額、利息及其有關一切費用。

Article 2. The Customer hereby agrees to provide the transport documents used to
apply for negotiation/discount, and other relevant goods, as the collateral to
secure any and all negotiated or discounted amount, interest, and any and all
other expenses incurred by the Bank to negotiate or discount drafts and/or
documents signed or endorsed by the Customer.

第 三 條 立約人承認 貴行對立約人所為之押匯或貼現為一墊款行為而非屬買斷性質， 貴行隨時保留對立約人之返還請求

權。匯票與／或單據經 貴行押匯或貼現後，倘因匯票與／或單據與信用狀所規定條件不符而遭 貴行之貼現銀行，
或通匯行，或信用狀有關之銀行拒絕處理，或受開證銀行拒付或在貨物交付或其他場合被發覺貨物之品質、數量等有 差異等情事時，立約人願意負全責，一經 貴行通知，隨時償付
貴行押匯／貼現金額、利息（利率以押匯日 貴行 之外幣貸款利率為準）與其他一切附隨費用。立約人仍授權 貴行，倘 貴行或 貴行之通匯銀行認為必要時，不必
通知立約人， 貴行可向信用狀開證銀行，或承兌銀行提出保證書，對此項保證，立約人願負一切責任。

 

 24 

 

 

Article 3. The Customer acknowledges that any negotiation or discount undertaken
by the Bank to the Customer is in the nature of an advance, not in the nature of
an outright purchase, and the Bank retains its claim for repayment rights
against the

Customer at any time. If the Bank’s discount bank, correspondent bank, or any
bank associated with the letter of credit refuses to process the draft and/or
document following the Bank’s negotiation or discount due to a discrepancy
between the terms and conditions of the letter of credit and the draft and/or
documents, or the issuing bank refuses to make payment, or a difference in
quality or quantity of the goods is discovered at the point of delivery or other
venue, the Customer agrees to bear full responsibility. The Customer shall repay
the negotiation/discount amount, interest (calculated by using the Bank’s then
interest rate in foreign currency loan on the date of the negotiation), and any
and all accompanying costs and expenses after receipt of notice from the Bank.
The Customer authorizes the Bank to provide a letter of guarantee to the issuing
bank or accepting bank, without notice to the Customer as the Bank or its
correspondent bank deems necessary. The Customer agrees to bear full
responsibility for this guarantee.

第 四 條 匯票付款行，信用狀開發銀行，信用狀承兌銀行，或信用狀保兌銀行等信用狀有關銀行，如因無力償付債務，被宣

告破產、查封、假扣押、假處分、拍賣時，或因自請宣告破產或和解時，一經 貴行通知，立約人願意償付 貴行 押匯／貼現金額、利息及附加之一切費用。

Article 4. If any bank associated with the letter of credit, such as the paying
bank, issuing bank, accepting bank, or confirming bank, is unable to repay the
indebtedness and is therefore declared bankrupt, attached, subject to
provisional attachment or injunction, auctioned, or apply for bankruptcy or
settlement of its own accord, the Customer shall repay the negotiation/discount
amount, interest, and any and all related fees to the Bank immediately upon
receipt of notice from the Bank.

第 五 條 倘押匯匯票與／或單據在寄送中毀損或遺失，或視為已毀損或遺失，或因誤送等意外情事，致令遲延寄達付款地時得

不必經任何法律手續，一經 貴行通知，立約人願意根據 貴行帳簿之記錄，作成新匯票與／或單據提供予 貴行， 或隨 貴行之指示，立即償付
貴行押匯／貼現金額，以及附隨之一切費用。

Article 5. If the negotiated draft and/or relevant document is lost or damaged
in transit, or is deemed to be lost or damaged, or is failed to be delivered to
the place of payment as a result of accident, such as mis-delivery, the Customer
shall, without going through any legitimate proceeding, draw a new draft and/or
relevant document according to the Bank’s records immediately upon receipt of
notice from the Bank or, if so requested by the Bank, immediately repay the
negotiation/discount amount and any and all related fees.

第 六 條 立約人授權貴行或貴行之通匯行，以 貴行或 貴行之通匯行認為適合之任何方法寄送押匯匯票與／或單據。

Article 6. The Customer authorizes the Bank or its corresponding bank to deliver
the negotiated draft and/or relevant document by any method deemed appropriate
by the Bank or its corresponding bank.

第 七 條 倘因押匯匯票所應具備之要項欠缺，以致匯票債權不成立，或因時效，或手續欠全而導致匯票債權消滅時，立約人仍 願意償付
貴行匯票票面金額，連同匯票期滿前後孳生之利息，以及附隨之一切費用。

Article 7. If the negotiated draft is defective in anyway, resulting in the
failure to establish amount payable under the draft or due to statute of
limitation or a procedure defect results in the discharge of amount payable
thereunder, the Customer nevertheless shall repay to the Bank the face amount of
that draft, as well as any interest accrued after the maturity date and any and
all related fees and charges.

第 八 條 因單據有瑕疵而導致 貴行發生損害時，無論任何理由，立約人願意償付 貴行因此而蒙受之損害。

Article 8. If the Bank suffers any loss or damage as a result of a defective
document, the Customer shall indemnify the Bank for any and all losses and
damages thereof.

第 九 條 在匯票或其他任何單據上所簽蓋之立約人簽章或所寫文字， 貴行如認為與存留於 貴行者相符，或與立約人曾經使
用之匯票或其他單據相符時，即使其係偽造或被盜用，立約人仍願負責，並償付 貴行因此蒙受之損害。

Article 9. Notwithstanding any forgery or theft of the Customer’s signatures or
chops used in the draft or any other document, if the Bank deems that the
signature or chop conforms to the specimen preserved at the Bank or on the draft
or other documents previously used by the Customer, the Customer shall bear full
responsibility and indemnify the Bank for any and all losses or damages thereof.

第 十 條 茲授權 貴行之任何經理人，或代理人，或上述匯票與／或單據現在持有人，得將（但非必需之行為）該匯票與／或
單據擔保物投保所有保險，包括搶劫擄掠及岸上火災等險，所有保險費用及有關費用，均得加入在內，歸立約人負擔。 又
貴行對於該項匯票與／或單據，及其擔保物連同以上費用，均享有優先受償權，並得逕行處分取償，或為代付保 險費及其他費用之人補償。並且不影響
貴行對其他匯票債務人之請求權。 貴行並得變賣部份擔保物，以付必需之 運費，保險費及其他費用。同時
貴行得代理立約人辦理一切應辦事件，支取手續費。立約人當依照付款人，或承兌 人之指示，將貨物移放於公家或私人之碼頭或倉庫，倘
貴行對於該指定之碼頭或倉庫並無反對之表示。

Article 10. The Customer hereby authorizes any manager or representative of the
Bank, or the current holder of the aforementioned draft and/or documents, to
conduct any act (but not obligated to act) to fully insure the collateral or the
draft or any other documents related thereto, including, without limitation,
robbery, piracy or fire insurance.

Any and all insurance premium and related expenses shall be borne by the
Customer. The Bank shall have a priority claim to the draft, documents or
collateral for an amount including the aforementioned fees. The Bank may dispose
the collateral to secure their repayment or for payment to any third party who
has advanced the insurance premium or other fees. This shall not affect the
Bank’s claims against other the debtors of the draft. The Bank may further sell
a portion of the collateral in order to pay the necessary transportation,
insurance, and other expenses, and may process any and all necessary matters on
the Customer’s behalf and charge the related fees. The Customer shall move the
goods to a public or private wharf or warehouse in compliance with the
instruction of the payer or acceptor, unless the Bank otherwise object to it.

第十一條 茲授權 貴行或 貴行之任何經理人或代理人，或上述匯票與／或單據持有人，均可接受付款人附有條件之承兌，於

票據到期日及票款付清後， 貴行得將隨同匯票作為擔保之單據，交與付款人，或承兌人。此種授權亦可適用於參加
承兌，惟付款人於付款或承兌前已停止交付，或宣告破產，或清理時，則應按照以下所載各款辦理。

Article 11. The Customer hereby authorizes any manager or representative of the
Bank, or the current holder of the aforementioned draft and/or documents, to
accept the conditional acceptance by the payer. After the draft maturity date
and repayment of the draft amount, the Bank may use the draft as the collateral
document and deliver it to the payer or acceptor. This authorization is also
applicable to participated acceptance, but in the event that the payer stops
disbursement prior to payment or acceptance, declares bankruptcy, or liquidates,
the relevant matter shall be processed according to the following provisions.

第十二條 茲授權 貴行，凡經 貴行，或票據承兌人或其他代表人，認為適當，在匯票到期以前無論何時， 貴行得將貨物分

批交付予任何人，（但非必需之行為）；惟交付貨物之全部或一部份時，須收取相當金額，且其金額須與發票上所開列 之貨價，或與所擔保之票據所載金額成合理之比例。

 

 25 

 

 

Article 12. If deemed appropriate by the Bank, the acceptor of a draft, or other
representative, the Bank is hereby authorized (but is not obligated) to deliver
the goods in multiple shipments to any other person, at any time prior to the
draft maturity date. But in the event that all of the goods or a portion thereof
are delivered, an equivalent amount must be collected, and the amount must be in
reasonable proportion to either the price indicated on the invoice or the amount
indicated on the draft as the collateral.

第十三條 茲再授權 貴行之任何經理人，或代理人，或匯票與／或單據現在持有人，於匯票提示而被承兌人拒絕承兌或於匯票

到期被付款人拒絕支付，立約人拋棄作成拒絕證書之要求，對於上述拒絕承兌或支付，或在票據到期前，付款人或承
兌人停止支付，宣告破產，或採取清理步驟時，不論匯票是否已經承兌人附有條件承兌， 貴行均得將該匯票與／或 單據擔保物之全部，或一部份，按照
貴行，或票據持有人，認為適當之方法，將其變賣，並將所得價款，扣除通常 手續費用，及佣金外，以之支付該票款及其匯費，倘有餘額，得由
貴行或票據持有人，以之清償立約人之其他票據

（不論其有無擔保），或對 貴行之欠缺，或對貴行負有結算責任之其他方面欠款。凡遇保險貨物發生毀損或滅失， 立約人授權
貴行，得依照保險單取償，並扣除手續費用，與處分變賣其他貨物情形同，將其所剩餘額按照上條所開 辦法加以處理。

Article 13. If the presented draft is rejected by the acceptor or the payer
refuses to make payment upon the maturity date, the Customer waives its right to
issue a certificate of protest, or, the payer or acceptor stops disbursement
prior to the maturity date, declares bankruptcy, or undertakes liquidation
measures, then any manager or representative of the Bank, or the current holder
of the aforementioned bill of exchange and/or documents, is hereby duly
authorized to sell all or a part of the collateral by a method deemed
appropriate by the Bank or draft holder, irrespective of whether the draft has
been conditionally accepted by the Acceptor. The aforementioned agent may
further use these proceeds to repay the draft and its wiring fees after
deducting relevant charges and commission fees. If a balance remains, the Bank
or draft holder may use the amount to repay other drafts of the Customer
(irrespective of whether there is collateral), or any amount owed to the Bank or
any other unsettled amount with the Bank. In the event that the insured goods
incur damage or loss, the Customer authorizes the Bank to collect the insurance
compensation and process the balance, after deduction of administrative fees, in
similar fashion to the selling of goods, in accordance with the above provision.

第十四條 如貨物變賣所得價款淨額不足以償付上開押匯／貼現金額（包括當時匯兌市價折合之損耗），茲授權 貴行或 貴行
之任何經理人、代理人、或匯票與／或單據持有人，對於不足之數，得向立約人發出匯票取償，但不影響該不足之數 向其他背書人之追索權。茲同意，凡
貴行或匯票與／或單據持有人，所出之帳單，即為變賣貨物，已經受有損失之 憑證，立約人於該項匯票提示後，當即如數照付。

Article 14. If the net proceeds from sale of the goods are insufficient to repay
the above negotiation/discount amount (including the loss incurred through
exchange rate settlement), the Bank, or any manager or representative thereof,
or the current holder of the draft and/or documents, may issue another draft for
collection of any insufficiency, provided that the claim for such insufficiency
to other endorsers will not be affected. The Customer hereby agrees the bill
issued by the Bank or the holder of the draft and/or relevant documents shall be
the certificate of the loss as a result of selling of goods. The Customer shall
repay in full upon presentation of that draft.

第十五條 不論變賣貨物之情事將否發生，茲授權 貴行，或 貴行之任何經理人、代理人、或票據持有人，均得於匯票到期之

前，接受付款人或承兌人付款之要求，並於付款後將提單及其他貨運單據等，交與付款人或承兌人，倘 貴行或票據
持有人准其提前支付時，並得按照票據支付地之通常利率，計算回扣。

Article 15. Notwithstanding any sale of goods, the Customer hereby authorizes
the Bank, any manager or representative of the Bank, or the holder of the draft,
before the draft maturity date, to accept the request by the payer or the
acceptor to deliver to the payer or the acceptor the bill-of-lading or other
relevant documents after receipt of payment. If the Bank or the holder of the
draft allows payment before the draft maturity date, the relevant discount shall
be calculated according to normal rate at place of payment.

第十六條 倘係承兌後交付貨運單據之匯票，立約人授權 貴行，將附隨該匯票作為擔保品之貨運單據，於承兌人承兌該匯票後，
交與承兌人。在此情形之下，倘因該匯票到期而承兌人不予付款，則凡因此而發生之結果，均由立約人負其責任。立
約人當將該匯票所欠之全部款項，或一部份款項，及因此而增加之匯費及手續費，如數償還 貴行。並擔保 貴行不 因此而受任何損害。

Article 16. In the circumstance of document against acceptance bill, the
Customer authorizes the Bank to deliver the bill-of-lading or relevant document
which is attached to the draft as collateral to the acceptor after the
acceptance. Under such instance, if the draft is due and the acceptor refuses to
pay the amount due, the Customer is responsible for any and all losses and
damages resulting therefrom. The Customer shall compensate the Bank for all or
part of the amount shown on the draft or any additional exchange and processing
fees. The Customer shall also further indemnify the Bank for any loss or damage
therefrom.

第十七條 對信用狀項下有關作業、責任、義務，立約人同意依現行國際商會所頒訂之「信用狀統一慣例」及貿易條件解釋之國

際規則所訂各項條款為本契約內容之一部份並受其拘束。

Article 17.With respect to the operation, responsibilities, or obligations under
the letter of credit, the Customer agrees that the Uniform Customs and Practice
for Documentary Credits set forth by the International Chamber of Commerce, and
the INCOTEREMS shall be incorporated therein as an integral part thereof. The
Customer agrees to be bound by those terms.

買入外幣票據契約(Agreement for Purchase of Foreign Currency Bills)：

第 一 條 買入外幣票據額度，依立約人與 貴行約定之額度。

Article 1. The amount of purchasing of foreign currency bills shall be limited
to the amount agreed between the Customer and the Bank.

第 二 條 立約人申請 貴行買入之外幣票據，絕無偽造、變造或其他瑕疵等，倘事後經證實有上述情事，致使 貴行蒙受損失

時，願負全部賠償責任。

Article 2. There are no forgery, alteration, or other defects in the Customer’s
application to the Bank for the purchase of foreign currency bills. If the Bank
thereafter incurs loss or damage as a result of the above, the Customer shall
bear full responsibility.

第 三 條 立約人申請 貴行買入之外幣票據，經 貴行交付遞送後，如因非可歸責於銀行（包括國外代理銀行）之事由而遺失
或毀損時，立約人願立即償還票款或另行提供相當之外幣票據與 貴行，絕不使 貴行因此而發生損失。

 

 26 

 

 

Article 3. If the Customer applies to the Bank for the purchase of a foreign
currency bill, and the bill is lost or destroyed after

delivery from the Bank as a result of any reason not attributable to the Bank
(including the foreign agent bank), the Customer shall immediately repay the
bill amount or provide the Bank with another foreign currency bill of comparable
amount, and shall not cause the Bank to incur any loss or damage.

第 四 條 貴行買入之外幣票據，因故不能兌現而遭退票時，除以書面委託並經 貴行同意者外， 貴行無代為作成拒絕證書及

採取其他法定保全票據權利之任何手續之義務。

Article 4. If any purchased foreign currency bill is dishonored and therefore
rejected, the Bank has no obligation to process a certificate of protest or
undertake any other measures to secure the legal rights against the bill, unless
otherwise delegated through written request and approved by the Bank.

第 五 條 貴行得自由選定任何通匯銀行為代收銀行，立約人縱已指定代收銀行， 貴行亦得自由變更之。

Article 5. The Bank may select at its sole discretion any corresponding bank to
act as the collecting bank. Notwithstanding that the Customer has requested the
appointment of a collecting bank, the Bank may nevertheless freely change its
appointment.

第 六 條 貴行買入之外幣票據， 貴行為防止遺失、保全債權或為依循銀行慣例，得在票據或其背面上，為任何文字或符號之

記載，此項記載於票據退票時， 貴行亦無回復原狀之義務，得將載有該文字或符號之狀態退還立約人。

Article 6. For the purpose of loss prevention, securing its creditor’s rights,
or adhering to the banking practice, the Bank may inscribe any words or symbols
on the front or back of any purchased foreign currency bill. If the inscribed
bill is rejected, the Bank has no obligation to return the bill to its original
form, and may return it in marked form to the Customer.

第 七 條 貴行買入之外幣票據，其應繳納之利息，按撥款日與 貴行所約定之利率，自撥款日起酌加票據託收進帳期間計算利

息並預扣之，其手續費、郵電費、查詢費等有關費用按 貴行規定費率計付並按實際發生數補繳差額。

Article 7. The interest payable on foreign currency bills purchased by the Bank
shall be calculated by using the Bank’s specified rate of interest on the date
of disbursement, beginning on the date of disbursement and plus, at the Bank’s
discretion, any interest applicable during the accounting period for the
collected bill and deducted in advance. The service charge, postage and
telephone fees, and research fees shall be calculated and disbursed by using the
Bank’s specified rate, and any insufficiency shall be supplemented.

第 八 條 貴行買入之外幣票據倘發生退票或糾葛者，不論其理由如何，致 貴行無法收妥票款或票款進帳後遭扣回。經 貴行 通知願立即清償票款，並按還款當日
貴行外匯授信利率補繳利息及各 項費用，如有遲延未能立即償還本息時，除 按上述利率計付遲延利息外，並按票款金額自應還款日起計付違約金。

Article 8. If the Bank cannot collect the amount on its foreign currency bill or
the amount is withdrawn after credited into account due to rejection or dispute,
irrespective of the reason, the Customer shall immediately repay the bill amount
upon receiving notice from the Bank. The Customer shall further pay interest,
calculated by using the foreign exchange credit line rate of interest on the
date of the repayment, and any and all other fees. If the Customer delays or
fails to make repayment, the Customer shall, in addition to paying default
interest calculated by using the aforementioned rate of interest, pay breach
penalties, calculated by using the amount of the bill and beginning the supposed
date of repayment.

第 九 條 立約人願意遵守現行國際商會所訂之「託收統一規則」(Uniform Rules for Collection-ICC
Publication)各條款及主管機 關有關之規定。

Article 9. The Customer agrees to abide by the provisions of the “Uniform Rules
for Collection—ICC Publication” published by the International Chamber of
Commerce, and further agrees to abide by the regulations set forth by the
competent authority.

外銷貸款契約(Export Loan Agreement)：

第 一 條 本借款額度：以立約人與 貴行約定之額度為限，用途以支應出口所必要之週轉資金為限，立約人不得流用於其他用 途， 貴行得隨時查核，立約人不得拒絕。

Article 1. The amount under this facility is limited to the amount agreed
between the Customer and the Bank. The use of the proceeds is limited to payment
of export financing and the Customer shall not use the proceeds for any other
purpose. The Bank may make proper inspection at any time and the Customer shall
not object thereto.

第 二 條 借款期間自立約日起至約定之日止，並由立約人出具動撥確認書及出口信用狀或出口託收等出口相關憑辦文件申請循

環動用，每筆借款期限最長不得超過約定天數，除非經 貴行要求，無需重新簽訂本契約。

Article 2. The term of this facility shall begin on the date hereof and end on
the agreed date. To apply for the revolving drawdown, the Customer shall submit
the drawdown confirmation, export letter of credit export collection or other
export related documents or materials. The maximum period for each loan shall
not exceed the agreed number of days. Unless otherwise requested by the Bank,
this agreement need not be re-executed.

第 三 條 本借款利息依照動撥確認書或其他相關文件或約定所載利率計付。

Article 3. The interest payable for each loan will be calculated according to
the interest rate shown on the drawdown confirmation or other related document
or agreement.

第 四 條 立約人未依規定期限清償時，自延滯日起改按 貴行基準利率加碼年息四％計付利息，如貴行調整利率時，願自調

整日起改按 貴行新訂之基準利率加碼年息四％調整之，並給付違約金。

Article 4. If the Customer fails to repay prior to the maturity date, the
Customer shall pay interest accrued from the date of the default calculated by
using the Bank’s Base Rate plus 4% per annum. If the Bank adjusts its interest,
the Customer shall pay the interest accrued from the date of that adjustment
calculated together with any and all penalties, which interest shall be
calculated by using the Bank’s new annual Base Rate plus 4% per annum.

第 五 條 立約人所有委託 貴行辦理出口結匯或出口託收之外銷所得外匯，願不可撤銷地全權委由 貴行於押匯日或託收款、

匯入匯款、光票託收款入帳通知日逕行用以償還借款本息。為確保本借款還款資金來源，立約人前述出口押匯、出口 託收或匯入匯款等，均應於 貴行承作。

Article 5. If the Customer delegates the Bank to handle export foreign exchange
settlement or export collection, any foreign exchange received there from shall
be irrevocably delegated to the Bank for repayment of the loan on the
negotiation date or the book-entry notification date of the collected funds,
remitted funds, or collected amount under clean bills. The Customer shall
conduct the aforementioned export negotiation, export collection, or remitted
funds with the Bank in order to secure the source of the loan repayment.

第 六 條 本契約項下立約人所提供之票據、訂單、信用狀等，如於該筆借款到期日前已收妥款項，立約人及保證人同意 貴行 得逕行提前充償該筆借款。

 

 27 

 

 

Article 6. If the negotiable instruments, purchase orders, letters of credit,
and other such documents provided by the Customer

pursuant to a provision hereunder have had its payment collected in full prior
to the applicable maturity dates, the Customer and guarantor agree that the Bank
may prematurely set off the corresponding loan.

第 七 條 立約人如向 貴行辦理出口押匯而遭國外拒付，或出口託收到期不獲付款，或有其他國外買主未依約付款情形時，借

款人及保證人願無條件立即清償。

Article 7. If the Customer applies to the Bank for export negotiation and the
payment was refused abroad, or funds under export collection are not collected
at maturity date, or other instances where the foreign buyers fail to pay
according to the agreement, the Customer and guarantor shall repay immediately
and unconditionally.

庚：個人資料保護法告知事項 (G:Notification of Personal Protection Information)

由於個人資料之蒐集，涉及立約人的隱私權益， 貴行向立約人蒐集個人資料時，依據個人資料保護法（以下稱個資法）第八
條第一項（如為間接蒐集之個人資料則為第九條第一項）規定，應明確告知立約人下列事項：

Considering confidentiality of the collection of the Customer’s personal
information, according to Article 8, paragraph 1 of the Personal Information
Protection Act of TAIWAN (hereinafter referred to as the “PIPA”) ( if indirectly
collect according to Article 9, paragraph 1 of the PIPA), the Bank shall clearly
inform the Customer following issues:

一、有關 貴行蒐集立約人個人資料之目的、個人資料類別及個人資料利用之期間、地區、對象及方式等內容，請詳閱如下表：

1.With regard to the Customer’s personal information to be collected by the
Bank, please refer to the Annex for detail purpose of collection, classification
of personal information and period, areas, parties and way of the use of the
Customer’s personal information.

 

[image_138.jpg] 

 

 [image_139.jpg]

 

 

 28 

 

 

 [image_140.jpg]

 

二、依據個資法第三條規定，立約人就 貴行保有立約人之個人資料得行使下列權利：

（一）除有個資法第十條所規定之例外情形外，得向 貴行查詢、請求閱覽或請求製給複製本，惟 貴行依個資法第十四 條規定得酌收必要成本費用。

（二）得向 貴行請求補充或更正，惟依個資法施行細則第十九條規定，立約人應適當釋明其原因及事實。

（三） 貴行如有違反個資法規定蒐集、處理或利用立約人之個人資料，依個資法第十一條第四項規定，立約人得向 貴 行請求停止蒐集。

（四）依個資法第十一條第二項規定，個人資料正確性有爭議者，得向 貴行請求停止處理或利用立約人之個人資料。惟 依該項但書規定，
貴行因執行業務所必須並註明其爭議或經立約人書面同意者，不在此限。

（五）依個資法第十一條第三項規定，個人資料蒐集之特定目的消失或期限屆滿時，得向 貴行請求刪除、停止處理或利 用立約人之個人資料。惟依該項但書規定，
貴行因執行業務所必須或經立約人書面同意者，不在此限。

2.According to Article 3 of the PIPA, the Customer may exercise the following
rights with respect to the Customer’s personal information collected by the
Bank:

(a)Save in the exceptional circumstances as provided in Article 10 of the PIPA,
the Customer may inquire and request for a review or make duplications of the
Customer’s personal information. However, the Bank may charge necessary handling
fee in terms of Article 14 of the PIPA.

(b)The Customer may request to supplement or correct the Customer’s personal
information. However, according to Article 19 of the Enforcement Rules of the
PIPA, the Customer shall give an appropriate statement of the reasons and facts
for such request.

(c)According to Article 11, paragraph 4 of the PIPA, the Customer may request
the Bank to discontinue collection, processing or use of the Customer’s personal
information where a violation of this Act occurred during collecting, processing
or using the Customer’s personal information.

(d)According to Article 11, paragraph 2 of the PIPA, the Customer may request
the Bank to discontinue processing or using the Customer’s personal information
in the event of a dispute regarding the accuracy of personal information.
However, the preceding sentence may not be applicable when it is necessary for
the performance of an official duty or fulfillment of a legal obligation and has
been recorded, or when it is agreed by the Customer in writing.

(e)According to Article 11, paragraph 3 of the PIPA, the Customer may request
the Bank to delete, discontinue processing or using the Customer’s personal
information when the specific purpose no longer exists or time period expires.
However, the preceding sentence may not be applicable when it is necessary for
the performance of an official duty or fulfillment of a legal obligation, or
when it is agreed by the Customer in writing.

三、立約人如欲行使上述個資法第三條規定之各項權利，有關如何行使之方式，得向 貴行客服(0800-024-365)詢問。

3.If the Customer wish to exercise the various rights as provided in the
aforesaid Article 3 of the PIPA, the Customer may make inquiry to the Bank’s
Customer Service Department (0800-024-365) about the methods to exercise such
rights.

四、立約人得自由選擇是否提供相關個人資料及類別，惟立約人所拒絕提供之個人資料及類別，如果是辦理業務審核或作業所

需之資料， 貴行可能無法進行必要之業務審核或作業而無法提供立約人相關服務或無法提供較佳之服務，敬請見諒。

4.The Customer may decide whether or not to provide the related classifications
of Customer’s personal information. However, the Bank may not be able to proceed
with the necessary business review or operation for providing the relevant
service (or better service) to the Customer if the Customer decide not to
provide the information.

五、立約人提供予 貴行之資料若包含立約人以外第三人（例如公司之股東、董監事或經理人等）之個人資料時，立約人應以

適當方式使該第三人知悉本告知事項。

5.In the event that the information the Customer has provided to the Bank
includes the personal information of a third party, the Customer shall let the
third party to know through appropriate means that his/her personal information
would be provided to the Bank within the scope of this Notification.

 29 

 

 


其他契約(Other agreements)：

 

                   



此 致

中國信託商業銀行股份有限公司 台照

To: CTBC Bank Co., Ltd.

 

 [image_141.jpg]

 

 

 

 

 30 

 

 

 [image_142.jpg]

 

 

 

 

 31 

 

 

 [image_143.jpg]

 

 

 

 

 32 

 

 

 

 [image_144.jpg]

  

 

 33 

 

 

 [image_145.jpg]

 

 

Date：2016-2-19

 

 

 

 

 

 34 

 

  

印鑑約定書/授權書

(SPECIMEN AGREEMENT AND AUTHORIZATION)

※本公司(本人)茲授權於下列印鑑式樣為本公司(本人)/之代表人，並承認該代表人留存之印鑑在未有不同之書面
通知前有效代表(代理)本公司(本人)，並代表(代理)本公司(本人)與 貴行辦理下列業務交易：

I/We hereby acknowledge the following signature and chop specimen represent this
company (individual)/ the representative of this company, and acknowledge that,
unless otherwise notified in writing, these specimens will effectively represent
(act as agent for) this company (individual), and further represent (act as
agent for) this company (individual) in the following transactions engaged with
the Bank:

1、 使用各種票據、借據及一切憑證之印鑑登記。

1.As signature and chop specimen for various negotiable instruments, IOU and for
any and all other verification purposes.

2、本公司(本人)土地、廠房、建物、機器設備等財產之設定質押與抵押、移轉、交付各種有價證券於貴行。

2.The pledge or mortgage of this company’s (individual’s) land, factory,
building, or machinery or equipment, and the transfer and delivery of various
securities to the Bank.

3、簽署約定書、保證書、收據及其他業務交易上認為必要之一切文件與保證、背書等行為。

3.Execution of agreements, letters of guarantee, invoices, receipts and any and
all other documents, instruments or material necessary for transaction, as well
as undertaking any guarantee or endorsement.

4、與貴行辦理外匯有關授信業務及其他交易上之一切文件。

4.Processing of foreign exchange credit facilities with the Bank and any and all
other transactional documents.

5、茲同意除大寫金額文字外，有關其他法定要項之塗改更正處，概憑雙方約定使用印鑑中之任一組簽蓋，即 生效力，若因此造成任何相關損失，本公司(本人)願自負其責。

5.I/We hereby agree that, other than the numeric amounts written in traditional
Chinese characters, any set of the parties’ signatures and chops is effective in
making any change, modification, alteration or amendment. If any losses or
damages resulted therefrom, this company (individual) will bear all
responsibilities.

※共同發票人、擔保物提供人、小本票發票人、本票保證人專用：

(For the exclusive use of the Co-Maker, Collateral Provider, Maker of Promissory
Note or Guarantor Issued to Secure Each Drawdown)

茲同意下列印鑑以□壹式憑壹式□貳式憑壹式□ 為有效

The undersigned hereby agrees that the following specimens are valid and
effective, if:

□  One set of specimen is required if only one set of specimen is provided
herein.

□  One set of specimen is required if two sets of specimen are provided herein.

□

(一)SIGNATURE  SPECIMEN  簽章樣本 (二)SIGNATURE  SPECIMEN  簽章樣本

更換註銷日期

(Date of Change/Cancellation)

 

經 辦

(Handled by)

 

主 管

(Officer in Charge)

 

 

 

 

 35 

 

  

 

茲同意下列印鑑以□壹式憑壹式□貳式憑壹式□                                                      為有效

The undersigned hereby agrees that the following specimens are valid and
effective, if:

□  One set of specimen is required if only one set of specimen is provided
herein.

□  One set of specimen is required if two sets of specimen are provided herein.

□

(一)SIGNATURE  SPECIMEN  簽章樣本 (二)SIGNATURE  SPECIMEN  簽章樣本

更換註銷日期

(Date of Change/Cancellation)

 

經 辦

(Handled by)

 

主 管

(Officer in Charge)

 

茲同意下列印鑑以□壹式憑壹式□貳式憑壹式□ 為有效

The undersigned hereby agrees that the following specimens are valid and
effective, if:

□  One set of specimen is required if only one set of specimen is provided
herein.

□  One set of specimen is required if two sets of specimen are provided herein.

□

(一)SIGNATURE  SPECIMEN  簽章樣本 (二)SIGNATURE  SPECIMEN  簽章樣本

更換註銷日期

(Date of Change/Cancellation)

 

經 辦

(Handled by)

 

主 管

(Officer in Charge)

 

茲同意下列印鑑以□壹式憑壹式□貳式憑壹式□ 為有效

The undersigned hereby agrees that the following specimens are valid and
effective, if:

□  One set of specimen is required if only one set of specimen is provided
herein.

□  One set of specimen is required if two sets of specimen are provided herein.

□

(一)SIGNATURE  SPECIMEN  簽章樣本 (二)SIGNATURE  SPECIMEN  簽章樣本

更換註銷日期

(Date of Change/Cancellation)

 

經 辦

(Handled by)

 

 

 36 

 

  

 

     

主 管

(Officer in Charge)

 

茲同意下列印鑑以□壹式憑壹式□貳式憑壹式□ 為有效

The undersigned hereby agrees that the following specimens are valid and
effective, if:

□  One set of specimen is required if only one set of specimen is provided
herein.

□  One set of specimen is required if two sets of specimen are provided herein.

□

(一)SIGNATURE  SPECIMEN  簽章樣本 (二)SIGNATURE  SPECIMEN  簽章樣本

更換註銷日期

(Date of Change/Cancellation)

 

經 辦

(Handled by)

 

主 管

(Officer in Charge)

 

茲同意下列印鑑以□壹式憑壹式□貳式憑壹式□ 為有效

The undersigned hereby agrees that the following specimens are valid and
effective, if:

□  One set of specimen is required if only one set of specimen is provided
herein.

□  One set of specimen is required if two sets of specimen are provided herein.

□

(一)SIGNATURE  SPECIMEN  簽章樣本 (二)SIGNATURE  SPECIMEN  簽章樣本

更換註銷日期

(Date of Change/Cancellation)

 

經 辦

(Handled by)

 

主 管

(Officer in Charge)

 

茲同意下列印鑑以□壹式憑壹式□貳式憑壹式□ 為有效

The undersigned hereby agrees that the following specimens are valid and
effective, if:

□  One set of specimen is required if only one set of specimen is provided
herein.

□  One set of specimen is required if two sets of specimen are provided herein.

□

(一)SIGNATURE  SPECIMEN  簽章樣本 (二)SIGNATURE  SPECIMEN  簽章樣本

更換註銷日期

(Date of Change/Cancellation)

     

經 辦

(Handled by)

 

主 管

(Officer in Charge)

 

 

 



 37 

 

  

 

